                 Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 1 of 63




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
     Phone: +1 415 670 9350
 3   Fax: +1 415 373 3959
     E-Mail: aaron.greenspan@plainsite.org
 4

 5                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 6                                  SAN FRANCISCO DIVISION

 7
                                                                 Case No.
 8      AARON GREENSPAN,
                                                                 COMPLAINT FOR:
 9          Plaintiff,
                                                                 1.   Libel Per Se
10                    v.                                         2.   Intentional Infliction of Emotional
                                                                      Distress
11      OMAR QAZI, SMICK ENTERPRISES,                            3.   Declaratory Judgment
        INC., ELON MUSK, and TESLA, INC.,                        4.   Copyright Infringement
12                                                               5.   Violation of the UCL, Business &
            Defendants.                                               Professions Code § 17200
13                                                               6.   Violation of Federal Securities
                                                                      Laws
14                                                               7.   Injunctive Relief

15                                                               JURY TRIAL DEMANDED

16
            Plaintiff, Aaron Greenspan, alleges the following causes of action and requests for relief:
17
                                             INTRODUCTION
18
            1.        This is a case about whether or not the wealthiest members of society should be
19
     permitted to lie with impunity, and the means they sometimes use to silence those who justifiably
20
     question them.
21
            2.        Defendant Elon Musk is the billionaire CEO of Defendant Tesla, Inc. (“Tesla”),
22
     which manufactures electric vehicles and sells solar energy products. He has attracted a cult
23

24

     COMPLAINT                                        1
                  Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 2 of 63




 1   following, both among his customer base and on the Twitter social network, where Defendant

 2   Musk has in excess of 30 million followers.

 3           3.       On September 28, 2018, Defendant Musk signed a binding Consent Decree in

 4   United States Securities and Exchange Commission v. Elon Musk, Southern District of New

 5   York Case No. 1:18-cv-08865-AJN. On April 26, 2019, Defendant Musk signed an Amended

 6   Consent Decree in the same case. Both Consent Decrees regulate his use of social media and all

 7   corporate communications. Defendant Musk also paid a $20 million fine to the United States

 8   Securities and Exchange Commission (“SEC”), separate and apart from a $20 million fine paid

 9   by Defendant Tesla.

10           4.       Defendant Omar Qazi, individually and through his corporation, Defendant Smick

11   Enterprises, Inc. (“Smick”), has served as an attack dog and ferocious on-line propagandist for

12   Defendants Tesla and Musk. Defendant Qazi is a Tesla shareholder and customer. Defendant

13   Qazi also has a criminal record, having been arrested at least twice. His antics over a period of

14   years have been so overly aggressive that Qazi himself attracted a following of tens of thousands

15   of Musk’s supporters, and a considerable following of detractors, before he was banned from and

16   by Twitter for life.

17           5.       According to the SEC Office of Investor Education and Advocacy Investor Alert

18   on Social Media and Investing, “false claims could be made on social media such as Facebook

19   and Twitter” to effect “pump-and-dump” schemes through “false and misleading statements to

20   the marketplace.” Indeed, social media has been instrumental to the unprecedented artificial

21   elevation of Tesla’s stock price, which has yielded a market capitalization for the company,

22   which has never turned an annual profit, of $150 billion: about 2.5 times the worth of Lehman

23   Brothers at its peak.

24

     COMPLAINT                                       2
                    Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 3 of 63




 1             6.       Defendants Qazi and Musk have at times worked as a tag team, hurling insults

 2   and falsehoods concerning Plaintiff, among other topics, to Defendant Musk’s approximately 30

 3   million followers in an attempt to discredit Plaintiff’s in-depth research on Defendants Tesla and

 4   Musk.

 5             7.       Even after being formally banned from and by Twitter, Defendant Qazi returned

 6   to Twitter anyway under the guise of a new shared account for a Tesla-focused podcast, until his

 7   further provocations triggered a backlash in the same community that had previously been so

 8   supportive of his at-times-criminal harassment.

 9             8.       Defendants Qazi’s and Smick Enterprises, Inc.’s actions on behalf of Defendants

10   Musk and Tesla are part of a overt pattern of Elon Musk smearing, harassing, and willfully

11   defaming his critics based on any information at all, however obviously false or unreliable. Each

12   Defendant has routinely displayed a reckless and often proud disregard for the truth, in service of

13   one of the largest securities frauds in American history.

14                                                  PARTIES

15             9.       Plaintiff Aaron Greenspan is an individual residing in San Francisco County in

16   the State of California. Plaintiff presently holds Tesla put options. Plaintiff is not a public

17   figure.

18             10.      Defendant Omar Qazi is an individual residing in Los Angeles County in the State

19   of California and doing business in Santa Clara and San Francisco Counties in the State of

20   California, in this district. Defendant Qazi purports to have an office on Market Street in San

21   Francisco, California, in this district.

22

23

24

     COMPLAINT                                          3
                 Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 4 of 63




 1           11.     Defendant Smick Enterprises, Inc. is a Delaware corporation unregistered with the

 2   California Secretary of State or Franchise Tax Board, but nevertheless operating in Santa Clara

 3   and San Francisco Counties in the State of California, in this district.

 4           12.     Defendant Elon Musk is an individual residing in Los Angeles County in the State

 5   of California. Defendant Musk is a public figure whose activities, however minor, make national

 6   news on a near-daily basis. Defendant Musk works in Santa Clara and Alameda Counties, in this

 7   district.

 8           13.     Defendant Tesla, Inc. is a corporation based in Santa Clara County in the State of

 9   California, in this district. Its common stock trades on the NASDAQ Global Select Market

10   under the ticker symbol “TSLA.”

11                                    JURISDICTION AND VENUE

12           14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

13   U.S.C. § 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

14           15.     Supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367

15   over the state law claims that are so related to the federal claims in this action that they form part

16   of the same case or controversy under Article III of the United StatesConstitution.

17           16.     The securities claims asserted herein arise under Sections 10(b) and 20(a) of the

18   Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

19   SEC, 17 C.F.R. § 240.10b-5.

20           17.     Personal jurisdiction and venue are proper because at least one defendant is a

21   corporation headquartered in this district and/or because the improper conduct alleged herein

22   occurred in, was directed from, and/or emanated or exported from California. In addition,

23

24

      COMPLAINT                                        4
                Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 5 of 63




 1   substantial acts in furtherance of the alleged fraud or the effects of the fraud have occurred in this

 2   judicial district.

 3                                       FACTUAL BACKGROUND

 4              Tesla Stock Promoter Omar Qazi Inserts Himself Into A Dangerous Situation

 5           18.      Plaintiff is an investor who has held short positions in Tesla, Inc. common stock

 6   via put options, among other investments.

 7           19.      Plaintiff is also a data journalist who runs a legal information service called

 8   PlainSite (https://www.plainsite.org). PlainSite hosts over 16 million court dockets and other

 9   government documents and contains profiles for over 6 million legal entities, one of which

10   happens to be Defendant Tesla. PlainSite handles privacy requests on a case-by-case basis.

11   Consequently, Plaintiff has come into contact with a wide variety of individuals who are

12   occasionally upset that their information is in the public domain.

13           20.      One such individual, Diego MasMarques, Jr., who was convicted of murder and

14   attempted murder in Spain and charged with a number of other crimes in the United States,

15   escalated his displeasure over the fact that his criminal convictions were public to the point

16   where Plaintiff applied for, and was later granted, a “permanent” two-year restraining order

17   against him. See Santa Clara County Superior Court Case No. 18CH008067, Greenspan v.

18   MasMarques.

19           21.      Plaintiff is Jewish and comes from a Jewish family.

20           22.      On October 27, 2018, a shooter at the Tree of Life synagogue in Pittsburgh,

21   Pennsylvania killed eleven Jewish congregants and wounded six.

22           23.      On various websites, Mr. MasMarques, who has a documented history of mental

23   illness, posted thousands of libelous diatribes falsely alleging that Plaintiff and his family

24

     COMPLAINT                                          5
               Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 6 of 63




 1   members had committed a wide variety of crimes ranging from setting up a “fraudulent” non-

 2   profit organization, to tax evasion, to hacking his e-mail account. He and/or someone his posts

 3   inspired also posted the name of Plaintiff’s parents’ synagogue in Cleveland, Ohio, as well as the

 4   name of their former synagogue, Plaintiff’s home address, Plaintiff’s parents’ address, a

 5   photograph of Plaintiff’s parents’ house, all of Plaintiff’s family’s telephone numbers, as well as

 6   the contact information of people Plaintiff knows in San Francisco. Other posts included

 7   fabricated images of Plaintiff and his family members wearing swastikas and pasted onto

 8   pornographic content. Mr. MasMarques now faces additional criminal charges in Marlborough

 9   District Court in Massachusetts on account of his harassing conduct in violation of the various

10   temporary and permanent restraining orders issued in Santa Clara County Superior Court Case

11   No. 18CH008067.

12          24.     All of Mr. MasMarques’s false and libelous posts, as well as those he inspired,

13   gave Plaintiff cause for great concern, but especially those posts concerning his family’s specific

14   synagogue affiliations.

15          25.     On or about January 14, 2019, apparently disturbed by the allegations against

16   Defendant Tesla surfacing in various court documents posted on PlainSite, a pseudonymous

17   Twitter account, “@tesla_truth” (posing as “Steve Jobs”) began re-posting and linking to some

18   of the false and dangerous allegations pseudonymously posted by Mr. MasMarques that were the

19   subject of the (then temporary, later permanent) restraining order, while making additional false

20   allegations of its own.

21          26.     The owner of the @tesla_truth account admitted, “I haven’t researched many

22   details about all the complaints against Aaron,” displaying reckless disregard for the truth.

23

24

     COMPLAINT                                        6
                Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 7 of 63




 1          27.     An immediate attempt via Twitter Direct Message (“DM”) to discuss the

 2   seriousness of the matter, and especially the associated safety concerns, with the owner of the

 3   @tesla_truth account was not fruitful. Plaintiff wrote:

 4          “Hi. What you’re writing is libelous and totally untrue. Diego MasMarques is
            the subject of pending criminal charges for what he wrote, as well as the
 5          restraining order case in California that you admit you have not fully researched.
            You are repeating his lies. Please stop.”
 6
            28.     The owner of the account refused to stop, and continued making public
 7
     antagonizing statements on Twitter, including, “Jail all shorts,” referring to short sellers,
 8
     repeating a talking point favored by Defendant Musk.
 9
            29.     Plaintiff then specified the most objectionable content by saving it to a PDF file
10
     hosted on his personal website and sending a link to the account owner. When the recipient of
11
     this message (the owner of the @tesla_truth account) clicked on the link to the PDF containing
12
     the objectionable content, the server logs yielded the DNS hostname and IP address of the
13
     account owner: c-73-71-59-42.hsd1.ca.comcast.net and 73.71.59.42, respectively. Given the
14
     urgent potential safety ramifications of this account’s misconduct, Plaintiff took the exceptional
15
     step of using this information to search PlainSite’s server logs for any associated history, and
16
     found that a user with the same IP address had searched for “Smick Enterprises, Inc.,” a
17
     company run by Omar Qazi of Torrance, California.
18
            30.     Plaintiff took the further exceptional step of publicizing this information to warn
19
     others of the danger Defendant Qazi posed.
20
            31.     Omar Qazi later admitted to owning or at least having access to the @tesla_truth
21
     account.
22
            32.     The same day, still concerned about the danger posed to his family and others at
23
     the synagogues mentioned in the posts, Plaintiff attempted to contact Defendant Qazi by phone
24

     COMPLAINT                                         7
               Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 8 of 63




 1   at his employer’s office as determined by his LinkedIn profile, but was unable to reach him

 2   because in fact, Defendant Qazi did not actually work at the office listed on his LinkedIn profile.

 3   Plaintiff then asked the receptionist to speak with a supervisor in Defendant Qazi’s department,

 4   unaware that he did not work in one. Plaintiff informed an unknown female employee that he

 5   had asked Defendant Qazi to stop and considered his conduct dangerous, harassing and libelous.

 6          33.     At the time, Plaintiff did not know that Defendant Qazi’s “employer” was actually

 7   his father’s company where Defendant Qazi appears to hold a vanity title, nor did Plaintiff ask to

 8   speak with Defendant Qazi’s father or any of his family members when he called. Plaintiff

 9   simply conveyed that Defendant Qazi’s dangerous conduct should cease immediately, regardless

10   of his affection for Tesla.

11                      Omar Qazi Steps Up His Campaign of Criminal Harassment

12          34.     The next day, on January 15, 2019 at 7:01 P.M. (all times in this Complaint are

13   Pacific Time unless otherwise specified) Plaintiff received a harassing phone call from a blocked

14   telephone number. The caller, who did not specify his name, was a man impersonating a service

15   technician who initially only said he was calling from “the phone company.” The anonymous

16   caller then tried to ascertain Plaintiff’s home address. Since the caller refused to identify the

17   “phone company” he worked for, and since AT&T does not customarily call from blocked

18   numbers for service appointments, Plaintiff refused to divulge any information. Defendant Qazi

19   later admitted to placing this harassing phone call in a private conversation that was eventually

20   forwarded to Plaintiff months later.

21          35.     The @tesla_truth Twitter account, posing as “Steve Jobs,” was eventually

22   suspended by Twitter for violating its terms of service. It was permitted to continue operating by

23   renaming itself to “Steve Jobs [sic] Ghost” and clarifying its role as a so-called “parody”

24

     COMPLAINT                                        8
                  Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 9 of 63




 1   account, even though the account’s primary purpose was promoting Defendant Tesla’s stock and

 2   products, not parody.

 3          36.       In mid-July 2019, the @tesla_truth account once again began posting false and

 4   misleading information about Plaintiff and his relationship with Diego MasMarques, Jr. False,

 5   misleading and harassing posts continued through late July, and inspired harassment from others.

 6          37.       On August 2, 2019 at 11:24 P.M., via the @PlainSite Twitter account, Plaintiff

 7   accurately reported on a public video posted by Defendant Qazi on the @tesla_truth Twitter

 8   account purporting to advertise the features of Tesla’s so-called “Autopilot” functionality, which

 9   requires that drivers keep their hands on the steering wheel. (Tesla’s stock ticker is highlighted

10   on Twitter as $TSLA.) The @PlainSite posts read as follows:

11          “Strange, it would appear that the owner of this $TSLA Model 3—likely Omar
            Qazi, the owner of the account that posted the video—is improperly using
12          Autopilot hands-free. He even ignores an on-screen warning while driving at 1100
            South La Brea Avenue.” https://t.co/6pnADwA8KO
13
            “The video also appears to show the driver running a red light. Below, a photo of
14          Mr. Qazi’s black Tesla Model 3 posted previously, consistent with the vehicle in
            the video.” https://twitter.com/PlainSite/status/1157538972437901314
15
            38.       The next day, on August 3, 2019 starting at 7:49:32 A.M., an internet user with
16
     the DNS hostname ip72-203-123-36.oc.oc.cox.net, which represents an internet-connected
17
     device in or around Rancho Palos Verdes, California, accessed documents from Plaintiff’s
18
     restraining order case, Case No. 18CH008067 in Santa Clara County Superior Court, hosted on
19
     PlainSite.
20
            39.       Defendant Qazi and/or his family members live in Rancho Palos Verdes,
21
     California.
22
            40.       Less than 20 minutes later, on August 3, 2019 at 8:07 A.M., the @tesla_truth
23
     Twitter account posted an altered and false version of Form CH-100 from Plaintiff’s
24

     COMPLAINT                                        9
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 10 of 63




 1   aforementioned restraining order case, replacing the “Person From Whom Protection Is Sought”

 2   with the name “Little Billy Watkins” and an age of “5” (referring to a fictional five-year-old

 3   child). The portion of the altered court document image posted also contained Plaintiff’s phone

 4   number and fax number. Defendant Qazi posted the altered image alongside the text:

 5          “BREAKING: Aaron Greenspan of Plainsite has been arrested after trying to beat up a
            group of kids in the playground after a failed child abduction. The kids ended up doing a
 6          number on him and now he has filed a restraining order against them. Should’ve known
            they would fight back.”
 7
            41.     Fifteen minutes later, on August 3, 2019 at 8:22 A.M., at the same phone number
 8
     posted by Defendant Qazi as part of the altered Form CH-100, Plaintiff received several text
 9
     messages from an unknown telephone number, +1 408 767 6349, shown below:
10

11

12

13

14

15

16

17

18

19

20

21          42.     These text messages falsely alleged that Plaintiff had “child pornography” and
22   “[pornographic] images of underage kids” on his computer.
23

24

     COMPLAINT                                       10
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 11 of 63




 1          43.       Seven minutes later, on August 3, 2019 at 8:29 A.M., Plaintiff received a fax on

 2   the fax number posted by Defendant Qazi as part of the altered Form CH-100 from an unknown

 3   fax number, +1 415 969 2047. This anonymous fax purported to be from “Kids R Us” with a

 4   fake fax number of “2126644444” and the cover page message, “Aaron, let me know if you need

 5   more. Full price this time please.” The next page contained a monochrome pornographic image

 6   of a teenage young woman.

 7          44.       A similar anonymous fax from the same unknown fax number was reportedly sent

 8   to another critic of Tesla, Paul Huettner, in December 2018. That fax, with the same cover page

 9   style, reportedly contained a thinly veiled death threat aimed at Mr. Huettner. See

10   https://twitter.com/Paul_M_Huettner/status/1075415917809541121. The fax cover page in that

11   instance purported to be from “Elon Musk” with a message of, “Paul, Would you prefer to go

12   first or would you prefer your family go first.”

13          45.       Plaintiff immediately reported the harassing text messages and pornographic fax

14   to the Federal Bureau of Investigation.

15          46.       In light of these events, on August 7, 2019 at 3:27 P.M., Plaintiff e-mailed the

16   Tesla Board of Directors, including Defendant Musk, with concerns about Defendant Tesla’s

17   relationship with Defendant Qazi. See Exhibit A. Plaintiff did not receive any response to this

18   message from Defendant Musk or any Tesla Director or representative.

19          47.       On August 7, 2019 at 6:38 P.M., Defendant Qazi admitted to further harassment

20   and to the destruction of evidence by posting from his @OmarQazi Twitter account:

21          “I did make the joke post about Aaron getting beat up by kids or whatever with his
            contact info I got from PlainSite. Did it for fun because he posted tweeted [sic] about
22          me. Deleted it later that day. Nothing personal against Aaron.”

23   See Exhibit B.

24

     COMPLAINT                                          11
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 12 of 63




 1          48.     Defendant Qazi did not explicitly admit to sending the fax, and at one point

 2   authored a series of posts explaining that he had been on an airplane at the time the fax was sent,

 3   supposedly making it impossible for him to be the author. He did not explain how a few minutes

 4   prior to the fax being sent, a Rancho Palos Verdes IP address accessed the same restraining order

 5   document containing Plaintiff’s fax number that Defendant Qazi altered and posted from his

 6   Twitter account, ultimately leading to the fax to being transmitted. Nor did he apparently find

 7   his own explanation compelling, because he deleted it shortly after it was posted.

 8          49.     On August 8, 2019 at 11:13 P.M., Defendant Musk responded to Plaintiff’s e-

 9   mailed, on-the-record questions with a screenshot of false information stemming from libelous

10   posts by Diego MasMarques, Jr., along with the words, “Your true colors …”

11          50.     On September 19, 2019, Plaintiff’s non-profit organization, Think Computer

12   Foundation, intervened in Delaware Chancery Court Case No. 12711-VCS, In Re Tesla Motors,

13   Inc. Stockholder Litigation, pursuant to Chancery Local Rule 5.1(f), which permits any member

14   of the public to challenge the designation of confidential material on file with the court.

15          51.     From early August through October 2019, on a nearly daily basis, the

16   @tesla_truth account posted dozens of false statements—hundreds in aggregate—regarding

17   Plaintiff and Plaintiff’s family members. These harassing statements were read by a wide

18   audience of at least 10,000-15,000 Twitter followers. Many of these statements were published

19   specifically to promote Defendant Tesla’s stock, its products, and its CEO, Defendant Musk—all

20   while using Tesla’s registered trademark—by making Tesla appear to be the one and only

21   legitimate automotive brand, and cutting down all others.

22          52.     Defendant Qazi’s scorched-earth modus operandi is perhaps best illustrated with a

23   series of posts from September 17, 2019, in which he lashed out at Edmunds.com, Inc., a popular

24

     COMPLAINT                                        12
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 13 of 63




 1   resource for information about cars. When the @edmunds Twitter account simply blocked him,

 2   Defendant Qazi’s public response, far beyond mere dissatisfaction, was as follows:

 3          “You think this is going to stop me @edmunds ???

 4          I’m only going to troll you harder now”

 5          “troll Edmunds for me! Sign up for notifications on their posts and troll the shit out of
            them until they apologize to the Tesla community
 6
            we won’t stand for people insulting us and lying to the public to prop up this [sic] own
 7          corporate interests. Destroy Edmunds ‘impartial’ brand”

 8          “people seriously think Edmunds is impartial. I did, which is why i was so surprised to
            see their hateful tweets against Tesla owners. People need to know Edmunds is in the
 9          pocket of dealers.

            They will lie to you and screw your [sic] over to protect their business.”
10
            53.    Defendants Musk and Qazi frequently interacted on Twitter through a variety of
11
     accounts. Defendant Qazi also photographed himself appearing at exclusive, invite-only events
12
     where Defendant Musk presented new Tesla products.
13
            54.    On or around September 28, 2019, an internet user with the same last two cell
14
     phone digits as Defendant Qazi (37) created a Twitter account with the username @PlainShite
15
     (and a name of “Plain Shit”) that made use of the PlainSite name and logo without permission.
16
            55.    On the morning of October 9, 2019, an article in Bloomberg by Zachary Mider
17
     entitled, “Tesla’s Autopilot Could Save the Lives of Millions, But It Will Kill Some People
18
     First” was published referring to Defendant Musk and containing the quote:
19
            “The billionaire CEO, who declined to be interviewed for this story, replied to his fan
20          [Defendant Qazi] the same day. ‘Your Twitter is awesome!’ he said, before adding a
            warning: ‘Please be wary of journalists. They will sweet talk you and then wack [sic] you
21          with a baseball bat.’ Musk cc’d me on the message. Tesla also declined to comment.”
22

23

24

     COMPLAINT                                        13
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 14 of 63




 1   The article, which contained a photo spread of Defendant Qazi next to his Tesla Model 3, also

 2   stated that Defendant Qazi has been given special early access to Tesla software features. See

 3   Exhibit C.

 4          56.     On October 9, 2019 at 2:53 P.M., Plaintiff published a copy of a Twitter DM

 5   conversation in which Defendant Qazi admitted that he had an “out of control revenge impulse”

 6   and that he had made the harassing telephone call to Plaintiff on January 15, 2019 from a

 7   blocked number. In this same conversation, Mr. Qazi also made reference to a “Jim” who had

 8   written on or provided input for the @tesla_truth account in January 2019. See Exhibit D.

 9          57.     On October 9, 2019 at 3:09 P.M., the @tesla_truth account posted the following

10   on Twitter:

11          “All Aaron Greenspan had to do was shut up and I would have forgotten all about that
            clown.
12
            Now i’m going to drag his name through the mud until the day he does [sic]. I want
13          everyone to know the true facts about who he really is

14          After he dies I’ll keep telling people he sucked”

15          58.     On October 9, 2019 at 3:34 P.M., Plaintiff e-mailed a Notice of Intent to Sue and

16   Evidence Preservation Notice to Defendant Musk, the then-general counsels of Defendant Tesla

17   and SpaceX, Defendant Qazi, James Gleeson, and SEC Regional Director Erin Schneider. See

18   Exhibit E.

19          59.     At 3:48 P.M., Defendant Qazi replied by e-mail to all parties with the message,

20   “Lol,” internet slang for “laughing out loud.”

21          60.     Also at 3:48 P.M., Defendant Musk replied by e-mail to all parties, including the

22   SEC, with the message, “Does the psych ward know you have a cell phone? Just curious.”

23   Defendant Musk then replied to all parties, in reference to Defendant Qazi’s response, with two

24   laugh/crying emojis. See Exhibit F.

     COMPLAINT                                        14
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 15 of 63




 1           61.     Also at 3:48 P.M., Defendant Qazi posted a screenshot on the @tesla_truth

 2   Twitter account containing the Notice of Intent to Sue and Evidence Preservation Notice to Elon

 3   Musk, without redacting any of Plaintiff’s contact information.

 4           62.     At 3:51 P.M., Defendant Qazi further posted a screenshot of Elon Musk’s

 5   response, falsely, suggesting that Plaintiff resided in a “psych ward.”

 6           63.     At 3:56 P.M., Defendant Qazi posted an image of the screenshot of the Notice of

 7   Intent to Sue and Evidence Preservation Notice zoomed in on Plaintiff’s e-mail and telephone

 8   contact information alongside the text, “If you would like to contact Aaron for pranks you can

 9   email or call him using the info listed below. Remember that all pranks will be recorded, so give

10   it your best shot.”

11           64.     Defendant Qazi’s statements via the @tesla_truth Twitter account, that he would

12   “drag [Plainitff’s] name through the mud until the day he [dies]” and that “[a]fter he dies I’ll

13   keep telling people he sucked,” as well as his repeated posting of Plaintiff’s contact information,

14   as well as his explicit encouragement that several thousand individuals “contact Aaron for

15   pranks,” all demonstrate considerable malice and reckless disregard for the truth.

16           65.     Plaintiff received unwanted telephone calls, e-mails and messages as a result of

17   Defendant Qazi’s actions. In addition, at least several dozen libelous messages were posted

18   publicly about Plaintiff and Plaintiff’s family members.

19                     Omar Qazi Targets Plaintiff’s Family for Further Harassment

20           66.     The following day, on October 10, 2019 at approximately 11:00 A.M., Defendant

21   Qazi created a fake Twitter account impersonating Plaintiff’s father, Dr. Neil S. Greenspan,

22   using a photograph of Dr. Greenspan to which Plaintiff owns the copyright. The Twitter

23

24

     COMPLAINT                                        15
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 16 of 63




 1   account’s handle, deliberately designed to confuse others, was @greenspan_neil. The account

 2   did not identify itself as a parody account.

 3          67.     Dr. Greenspan is a professor of medicine and an academic researcher at Case

 4   Western Reserve University and Director of the Histocompatibility and Immunogenetics

 5   Laboratory at University Hospitals Cleveland Medical Center in Cleveland, Ohio. Accordingly,

 6   he qualifies as an “academic researcher” for the purposes of California Penal Code Sections

 7   422.4 and 602.12. As his son, Plaintiff qualifies as his “immediate family” under these sections.

 8          68.     Defendant Qazi admitted that he used and/or uses the “catch all” feature on

 9   Google Apps to receive all e-mails addressed to smick.com, whether or not a corresponding e-

10   mail account existed, including e-mails connected to numerous fake accounts on social media

11   sites such as Twitter.

12          69.     On Monday, October 10, 2019 at approximately 9:51 P.M., Plaintiff filed a

13   Digital Millennium Copyright Act (DMCA) takedown request with Twitter, Inc. regarding the

14   copyrighted photograph being used by Mr. Qazi to impersonate Plaintiff’s father. Consequently,

15   Twitter removed the photograph of Plaintiff’s father from the account. Defendant Qazi replaced

16   it with a different copyrighted photograph of Plaintiff’s disabled brother (again, used without

17   permission from the copyright owner, the Toledo Blade), and changed the name on the account

18   to Plaintiff’s brother’s name, Simon Greenspan.

19          70.     On Friday, October 11, 2019, among other messages, Defendant Qazi wrote, “I

20   hate my brother” from the fake @greenspan_neil account now posing as “Simon Greenspan.” In

21   a separate exchange on the same day with Twitter account @enL3X1, who asked, “Are you a

22   parody or actually his brother?” Defendant Qazi wrote from the fake “Simon Greenspan”

23   account, “yeah I’m his little brother haha.”

24

     COMPLAINT                                       16
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 17 of 63




 1          71.     Plaintiff’s brother is not active on Twitter and never has been.

 2          72.     On October 11, 2019, Defendant Qazi created websites using servers owned or

 3   leased by his company, Defendant Smick Enterprises, Inc., at http://www.plainshit.com,

 4   http://www.plainshit.org, and http://www.plainsiite.org (the “Smick Sites”) containing

 5   copyrighted photographs of Plaintiff, Plaintiff’s father, Plaintiff’s brother, and Plaintiff’s mother,

 6   with the bold headline, “It’s plain to see: This fraudulent charity is FULL OF SHIT.” The sites

 7   (all with identical content) continued:

 8          “Have you been harassed, intimidated, threatened or targeted for extortion by Aaron
            Greenspan, his fraudulent "Think Foundation" "Charity", or board members Neil
 9          Greenspan or Judy Greenspan? You are not alone.

10          The law offices of Lantham [sic] & Watkins are collecting testimonies regarding the
            fraudulent 501(c)(3) non-profit Think Foundation's activities, and the conduct of board
11          members Aaron Greenspan, Neil Greenspan and Judith Greenspan. Please add your
            contact information to the form below and one of our staff will contact you shortly.
12          Thank you for speaking out.

13          56 people have submitted verified testimonies”

14          73.     This statement contained numerous false allegations: that Plaintiff’s non-profit

15   organization was a “fraudulent charity;” that Plaintiff and his family “harassed, intimidated, or

16   targeted for extortion” individuals; that Defendant Qazi had engaged the law firm of Latham &

17   Watkins, and that “56 people” had submitted “verified testimonies” to the site(s).

18          74.     Viewing the website’s source code revealed a hidden HTML comment that stated,

19   “<!-- fuck you aaron -->”, referring to Plaintiff.

20          75.     Plaintiff contacted Latham & Watkins by e-mail to inform the firm that its name

21   was likely being misused, and heard back from Matthew K. Roskoski, Deputy General Counsel,

22   who promised to look into the matter.

23

24

     COMPLAINT                                            17
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 18 of 63




 1                        Tesla’s CEO Weighs In With False Statements Of His Own

 2          76.       On Saturday, October 12, 2019, alongside numerous false allegations made via

 3   his @tesla_truth account, Defendant Qazi posted a link to a pseudonymously authored article on

 4   the website Medium entitled, “NonProfit PlainSite Attacks People Online” by “Random Tesla

 5   Fan.” The first line of the article was, “There is a guy by the name of Aaron Greenspan who

 6   hates Tesla very much,” directly referring to Plaintiff. The next paragraph began, “PlainSite is a

 7   joint venture with Think Computer Corporation and Think Computer Foundation (same thing)

 8   which is a 501(c)3 nonprofit organization in the United States.” The article contained Plaintiff’s

 9   parents’ home address.

10          77.       Think Computer Corporation and Think Computer Foundation, both run by

11   Plaintiff, are not the “same thing,” and are in fact separately incorporated legal entities with

12   different tax treatment, different Employer Identification Numbers, different bank accounts,

13   different accounting ledgers, and different purposes.

14          78.       On account of false complaints filed with the IRS by Diego MasMarques, Jr., the

15   IRS audited Think Computer Foundation and issued a Letter 5177 on March 4, 2020, finding that

16   “Your organization continues to qualify for exemption from federal income tax as described in

17   Internal Revenue Code 501(c)(3).” The Letter 5177 did not identify a single issue of concern.

18   See Exhibit G.

19          79.       Although Plaintiff read the Medium article and found it to contain an

20   overwhelming amount of false and deliberately misleading information, Plaintiff took no action.

21          80.       In direct response to Defendant Qazi’s posting of the article, Defendant Musk

22   wrote on Twitter at 12:46 P.M.: “Super messed up situation!” Owing to Defendant Musk’s

23   fame, this post garnered 104 replies, 112 retweets, and 1,860 “likes,” suggesting that many

24

     COMPLAINT                                        18
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 19 of 63




 1   thousands of people viewed the post in addition to the roughly 2,000 who directly interacted with

 2   it.

 3          81.     Thirty-two minutes later, at 1:18 P.M., Defendant Musk wrote another response

 4   on Twitter to augment his first response: “.@DrPatSoonShiong, are you aware that one of your

 5   senior journalists (Russ Mitchell) is openly funding a fake charity run by an online bully?” This

 6   post garnered 246 replies, 226 retweets, and 1,776 “likes,” again suggesting that many thousands

 7   of people viewed the post in addition to the roughly 2,000 people who directly interacted with it.

 8          82.     Both of Defendant Musk’s responses to Defendant Qazi’s post concerning the

 9   Medium article about Plaintiff were threaded within the context of the original Twitter post,

10   meaning that they appeared in direct relation to the initial post and would have been readily

11   apparent to anyone reading Defendant Qazi’s post and the associated article about Plaintiff.

12   Therefore, an average user on Twitter would have understood the supposedly “fake charity”

13   discussed by Defendant Musk to be Think Computer Foundation, which is a properly registered

14   and legitimate 501(c)(3) non-profit organization, and the supposed “online bully” discussed by

15   Defendant Musk to be Plaintiff. The $50.00 donation by Russ Mitchell to Think Computer

16   Foundation for the purpose of increasing access to California court records was explicitly

17   discussed in the Medium article at the top of the thread.

18          83.     Ultimately, Think Computer Foundation used the money it raised in the fundraiser

19   to which Russ Mitchell contributed to file a lawsuit against the Santa Clara County Superior

20   Court on December 9, 2019, Case No. 19CV359896, Think Computer Foundation v. Rebecca

21   Fleming et al. Shortly thereafter, the Santa Clara County Superior Court made all of its civil

22   records electronically available for free, achieving the Foundation’s goal. Think Computer

23   Foundation reached a settlement with the Superior Court in May 2020.

24

      COMPLAINT                                      19
                 Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 20 of 63




 1           84.     Some time after it was initially posted, Medium disabled the account responsible

 2   for the article and removed the article itself without any prompting from Plaintiff, directly or

 3   indirectly.

 4           85.     On Monday, October 14, 2019 at 10:47 A.M., in response to the removal of the

 5   Medium article, Defendant Qazi used his @tesla_truth Twitter account to vow to “post the

 6   content on a server we control” after falsely accusing Plaintiff of having written to “friends at

 7   medium.”

 8           86.     On Tuesday, October 15, 2019 at 4:56 A.M., Plaintiff received an e-mail from an

 9   automotive industry consultant residing in Tokyo, Japan who stated that Omar Qazi had been

10   harassing and impersonating his wife. Defendant Qazi had also harassed and impersonated this

11   individual himself.

12           87.     On Tuesday, October 15, 2019 at 7:42 A.M., using his @tesla_truth Twitter

13   account, Defendant Qazi wrote, “to the police: if I am found dead in mysterious circumstances, it

14   was almost certainly aaron greenspan / he killed me for saying he didn’t invent facebook / (he

15   didn’t)”.

16           88.     On Tuesday, October 15, 2019 at 8:19:54 P.M., Defendant Qazi left Plaintiff’s

17   father a voicemail 50 seconds in length on his work telephone number. The voicemail stated:

18           “Hi Neil, uh, this is uh, my, uh, my name is Omar Qazi. Uh, I, uh, was calling
             because, uh, you know, your son had been, uh, you know—well, has been, uh,
19           contacting me over the internet, uh, you know, posting information about me, and
             uh, I wanted to discuss the situation with you. It seems that he’s getting very
20           angry, very frustrated, and, uh, and really, uh, you know, um—def—seems like
             something that maybe we should, uh, discuss. If you could give me a call back,
21           my phone number is [redacted]. I’d really appreciate it. Thanks. Bye.”

22

23

24

     COMPLAINT                                        20
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 21 of 63




 1          89.     Fourteen minutes later, on Tuesday, October 15, 2019 at 8:33:55 P.M., Defendant

 2   Qazi sent the following e-mail message to Plaintiff’s father’s work e-mail address with the

 3   subject “Think Foundation & Aaron”:

 4
            “Hello Dr. Greenspan,
 5
            My name is Omar Qazi. I’m writing to you because I noticed that you are on the
            board of Think Foundation [sic], which operates ‘Plainsite’
 6
            The Think Foundation non-profit, Plainsite, and your son Arron [sic] seems to be
 7
            engaged in an emotional vendetta against me. I’m not sure how much you know
            about what he has going on with his short selling investments and Tesla, but he
 8
            seems to believe that I am being paid by Elon Musk to post about Tesla on
            Twitter. In reality I am just a Tesla customer, and am not associated with Elon
 9
            Musk. My family and myself have received numerous threats, phone calls, etc as
            a result of verifiably false information that Aaron has posted on his ‘Plainsite’
10
            Twitter account, which I understand is operated by the Foundation you are on the
            board of.
11
            The situation has escalated quite alarmingly in the past week as Tesla’s stock
12
            price has risen somewhat. I know that Aaron is shorting the stock, but I feel that
            the situation has become more emotional than financial for him with regards to
13
            his obsession with retaliating against me and my family. I wanted to reach out and
            see if we could chat about what’s going on. I’ve reached out to Aaron but he does
14
            not want to meet with me or speak to me.
15
            I would appreciate it if you could give me a call sometime so that we could chat
            about the best way to de-escalate the situation. I worry based on some of Aaron’s
16
            recent actions that he may break the law in anger and be forced to deal with a
            situation that could have easily been avoided with a simple phone conversation.
17
            Thank you for your time,
18
            Omar Qazi
            [telephone number redacted]”
19
            90.     Plaintiff’s father did not respond to Defendant Qazi’s communications as they
20
     contained numerous false statements and gross mischaracterizations.
21
            91.     Plaintiff never took any action to harass or encourage others to harass Defendant
22
     Qazi or his family.
23

24

     COMPLAINT                                      21
                 Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 22 of 63




 1           92.     Also on October 15, 2019, the Smick Sites were updated to resemble Plaintiff’s

 2   PlainSite website, and the misspelled reference to Latham & Watkins was removed. To achieve

 3   the new look, Defendant Qazi copied and pasted the PlainSite home page source code and

 4   graphics onto his servers and modified the code. He also updated the bold headline to expand

 5   the list of supposed crimes that he was accusing Plaintiff and his family members of committing:

 6   “Have you been a victim of harassment, intimidation, extortion, sexual assault, identity theft, or

 7   cyberstalking by Aaron Greenspan?” Defendant Qazi also added 900 to the false number of

 8   people who had submitted “testimonies,” for a total of 956, because it corresponded to Plaintiff’s

 9   address. Finally, he added the text, “Aaron Greenspan Did Not Invent Facebook. He is a

10   failure.”

11           93.     Later iterations of the Smick Sites increased the number of submitted

12   “testimonies” to various numbers in the thousands, added HTML page titles such as “PlainSite ::

13   Fake Charity Comitting [sic] Securities Fraud” and included other hidden comments such as, “I

14   am so mentally derranged [sic] that I honestly believe that I invented Facebook. Please email me

15   to tell me that I didn’t at help@plainsite.org.”

16           94.     On October 15, 2019 at approximately 10:52 P.M., Defendant Qazi also contacted

17   Plaintiff’s disabled brother via Facebook Messenger, writing, “hi simon / how are you?”

18   Planitiff’s brother was confused and asked how he knew Defendant Qazi.

19           95.     On October 16, 2019, Defendant Qazi removed the PlainSite source code from the

20   Smick Sites, but left posted the bold headline implicitly accusing Plaintiff of several crimes and

21   the copyrighted photographs of Plaintiff’s family members, including Plaintiff’s brother.

22           96.     On Friday, October 18, 2019 at 7:06 P.M., one of Defendant Qazi’s harassing

23   Twitter accounts, @PlainShite—set up to impersonate and disparage Plaintiff’s company’s brand

24

     COMPLAINT                                          22
                Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 23 of 63




 1   and registered trademark, PlainSite—publicly accused Plaintiff of “attacking and slandering”

 2   others.

 3             97.    PlainSite is a registered trademark of Think Computer Corporation, United States

 4   Patent and Trademark Office Registration No. 4,461,598. Defendant Qazi’s fake @PlainShite

 5   account used the PlainSite name and logo without permission in an effort to impersonate the real

 6   account, @PlainSite.

 7             98.    On October 18, 2019 at 7:34 P.M., Plaintiff wrote to Defendant Qazi via e-mail

 8   stating, “If I’ve said anything objectively false I’d like to know what so that I can correct the

 9   record.”

10             99.    On October 18, 2019 at 8:24 P.M., Defendant Qazi responded via e-mail, stating,

11   “Thanks for writing. I will write back to you tomorrow, or Sunday if I don’t get time tomorrow.”

12   He never responded further, despite later claiming that Plaintiff had failed to engage.

13             100.   On Friday, October 25, 2019 at approximately 6:30 P.M., Defendant Qazi

14   registered a new domain name, vagfoundation.org, via Amazon.com to augment the

15   aforementioned Smick Sites. Though the website at http://www.vagfoundation.org purported to

16   represent “The Victims of Aaron Greenspan Foundation,” there is no such non-profit

17   organization registered with the IRS or any state government. See Exhibit H.

18             101.   Even though Defendant Qazi solicited information about Plaintiff’s supposed

19   crimes from his thousands of followers, only two “testimonies” ever appeared on the Smick

20   Sites: “M’s TESTIMONY,” or an approximate reproduction of the disabled Medium article that

21   Defendant Qazi had resolved to post elsewhere; and “P’S TESTIMONY,” a haphazard PDF

22   compilation of Diego MasMarques, Jr.’s false allegations anonymously submitted by Defendant

23   Qazi’s friend, a conspiracy theorist and Elon Musk obsessive named Amelia Tracey, also known

24

     COMPLAINT                                        23
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 24 of 63




 1   as “Mia,” of Sydney and Melbourne, Australia. Neither of these posts described any actual

 2   crime committed by Plaintiff of his family members, let alone any actual “victim” of Plaintiff.

 3             With Omar Qazi Banned From Twitter, The Libel and Harassment Continues

 4          102.    On or about October 24, 2019, Twitter permanently banned Defendant Qazi. The

 5   company permanently disabled his @OmarQazi, @tesla_truth, @PlainShite, @greenspan_neil,

 6   and @SmickTrump accounts. Defendant Qazi may have deleted another one of his fake Twitter

 7   accounts, @BagHolderQuote, of his own volition.

 8          103.    On Sunday, October 27, 2019 at 10:25 A.M., an unknown individual posted a

 9   “free stuff” listing on Craigslist using Plaintiff’s GMail e-mail address, the name “Aaron Musk”

10   and Plaintiff’s telephone number. Plaintiff received an automated e-mail notification when the

11   listing was authored. The listing read, “I have a functional original iPad Air 8GB to give away,

12   first person to message can have it. You will have to pick it up in BayView.” Plaintiff does not

13   own an iPad Air 8GB or live in Bayview.

14          104.    On Thursday, October 31, 2019, Defendant Qazi posted an essay on a domain

15   name and server controlled by Defendant Smick Enterprises, Inc., wholemars.net, entitled,

16   “Steve Jobs is dead,” referring to the pseudonym used for his @tesla_truth account, “Steve Jobs

17   Ghost.” In this essay, Defendant Qazi admitted that his @tesla_truth account was suspended

18   repeatedly for legal violations and impersonating others, and included screenshots showing that

19   the account was registered to the e-mail address teslatruth@smick.com. See Exhibit I.

20          105.    On Friday, November 1, 2019 starting at 10:40 A.M., an unknown individual

21   using the DNS hostname customer.tigerbackbone.com and IP address 178.255.153.77 filled out

22   the PlainSite Contact Us form 74 times in Plaintiff’s name, using Plaintiff’s e-mail address, with

23

24

     COMPLAINT                                       24
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 25 of 63




 1   the message, “Moron.” The same user presumably filled out the form a 75th time at 12:04 P.M.

 2   with the message, “M0ron.” Defendant Qazi frequently uses the word “moron” in his writing.

 3          106.    On Friday, November 1, 2019 at 12:04 P.M., an unknown individual subscribed

 4   Plaintiff’s e-mail address to a mailing list called “Healthline,” concerning “wellness,” without

 5   Plaintiff’s permission. At 12:10 P.M., an unknown individual subscribed Plaintiff’s e-mail

 6   address to a mailing list called the “Psych Central Newsletter” without Plaintiff’s permission. At

 7   12:12 P.M., an unknown individual subscribed Plaintiff’s e-mail address to the Scientific

 8   American mailing list without Plaintiff’s permission, the implication being that anyone who

 9   criticizes Defendants Musk or Tesla must not understand anything about science.

10          107.    Unable to reach his audience on Twitter, Defendant Qazi set up open-source

11   Twitter clone software called Mastodon on a server belonging to Defendant Smick Enterprises,

12   Inc., hosted by Amazon Web Services, LLC. On Friday November 1, 2019 around 1:00 P.M.,

13   Defendant Qazi published an essay on another Smick Enterprises, Inc. website, wholemars.org,

14   thanking his supporters and inviting them to use his Mastodon installation at

15   mast.wholemars.com, where he posted false and libelous statements about Plaintiff without fear

16   of Twitter intervening. (At various points in time, wholemars.com, wholemars.net and

17   wholemars.org have redirected to each other. All are under the control of Defendant Qazi.)

18          108.    On Saturday, November 2, 2019 at 11:55 A.M., Sascha Pallenberg, Head of

19   Digital Transformation at Daimler AG (a competitor of Tesla, Inc.), wrote on Twitter from his

20   verified account, “Let me just be crystal clear about Omar Qazi. He harassed me, colleagues and

21   dozens of people in the industry over various fake accounts!” See

22   https://twitter.com/sascha_p/status/1190703993296523264.

23

24

     COMPLAINT                                       25
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 26 of 63




 1          109.    On Saturday, November 2, 2019 at 2:58 P.M., without Plaintiff’s knowledge or

 2   permission, an unknown individual created a profile in Plaintiff’s name, “aarongreenspan,” using

 3   Plaintiff’s e-mail address, on the pornographic website Pornhub.

 4          110.    On Sunday, November 3, 2019 at 1:08 P.M., Plaintiff filed another DMCA

 5   request with Amazon Web Services, LLC regarding Defendant Qazi’s repeated violation of

 6   copyright law. On or about November 6, 2019, Amazon shut down at least four of the Smick

 7   Sites in response, causing Defendant Qazi to move those sites to another provider, Linode.

 8        Omar Qazi and Elon Musk Echo a Convicted Murderer Subject To a Restraining Order

 9          111.    Upon information and belief, throughout at least part of this ordeal, Defendant

10   Qazi was coordinating with Diego MasMarques, Jr.—the same individual against whom Plaintiff

11   has an active restraining order through 2021. Many of the false statements and allegations made

12   by Defendants Qazi and Musk are identical to the false statements and allegations Mr.

13   MasMarques has been making since at least as early as 2017 on various websites and in court:

14   that Plaintiff runs a fake non-profit, that Plaintiff and his family have committed tax fraud, have

15   extorted others, etc.

16          112.    Defendant Qazi was on notice of the restraining order against Mr. MasMarques as

17   of January 14, 2019. Via his then-active @OmarQazi Twitter account, on August 7, 2019 at

18   6:38 P.M., Mr. Qazi also admitted to downloading and modifying the Form CH-100 document

19   containing Mr. MasMarques’s name as part of his “joke post.”

20          113.    Furthermore, on Tuesday, September 24, 2019 at 5:45 P.M., Defendant Qazi

21   authored a post using his then-active @tesla_truth Twitter account with the words “Rule breaker

22   / law breaker” alongside an screenshot image of an iPhone that had been sent to him in a private

23   Twitter DM conversation. The iPhone screenshot showed the sender’s copy of a Twitter abuse

24

     COMPLAINT                                        26
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 27 of 63




 1   report receipt from the previous day concerning Plaintiff’s personal Twitter account,

 2   @AaronGreenspan, which was locked as a result of the abuse report. In other words, the sender

 3   of the image had reported Plaintiff’s account to Twitter for “abuse.”

 4          114.    On the previous day, September 23, 2019, an unknown individual did report

 5   Plaintiff’s personal account to Twitter—for briefly discussing court proceedings involving Diego

 6   MasMarques, Jr., alleging that such discussion constituted “private information,” even though no

 7   private information was disclosed. At first, this request was deemed valid by Twitter staff and

 8   Plaintiff’s account was locked. Plaintiff immediately appealed. On September 24, 2019 at 9:49

 9   P.M.—hours after Defendant Qazi branded Plaintiff a “law breaker”—Twitter restored Plaintiff’s

10   account and admitted, “…we made an error. We’ve determined there was no violation and have

11   restored your account to full functionality.”

12          115.    The only individual with an interest in making such an abuse report was Diego

13   MasMarques, Jr. If Mr. MasMarques was communicating with Defendant Qazi, this would

14   constitute “indirect communication” under the August 30, 2019 restraining order against Mr.

15   MasMarques and would be a further violation. It would also indicate that Mr. Qazi willingly

16   helped Mr. MasMarques defy a court order, acting as his proxy to effect harassment against

17   Plaintiff. Defendant Musk approved of this conduct.

18          116.    Defendant Qazi’s harassing activity and false statements accrued to the benefit of

19   himself, Defendant Smick Enterprises, Inc., Defendant Musk and Defendant Tesla.

20          117.    Defendant Musk’s harassing activity and false statements accrued to the benefit of

21   himself, Defendant Tesla, and Tesla shareholders, including Defendant Qazi.

22          118.    For months, Defendants Qazi’s and Musk’s unending false statements and explicit

23   calls for harassment exposed Plaintiff to unfounded hatred and ridicule by countless individuals

24

     COMPLAINT                                       27
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 28 of 63




 1   with whom Plaintiff had no prior relationship. Most of these posts cast Plaintiff’s sanity in

 2   doubt, displayed an obsession with Plaintiff’s role creating the predecessor to Facebook at

 3   Harvard College in 2003 (also called “The Facebook”), ridiculed Plaintiff’s career and work,

 4   baselessly accused Plaintiff of crimes, or simply hurled insults. For example:

 5          a) On October 2, 2019 at 10:19 A.M., Twitter user @ThemeTeamWP wrote, “Aaron

 6              still butthurt that Zuckerberg got rich while you became a nobody?” This post was

 7              deleted by the author.

 8          b) On October 9, 2019 at 3:17 P.M., Twitter user @NotThatTesla wrote, “Aaron

 9              Greenspan can’t even get verified on Twitter, much less verify his fake story about

10              creating Facebook. Classic fraudster and grifter. Tied with Jacob Wohl for most

11              disgusting fraudster of the decade. @tesla_truth’s family is getting harassed. It’s time

12              to stop.” See https://twitter.com/NotThatTesla/status/1182057649501802497.

13          c) On October 9, 2019 at 7:00 P.M., Twitter user @CleanRevelry threatened to “see

14              [Plaintiff] on a dark night,” using a song lyric authored by Defendant Musk’s

15              girlfriend as a warning. Plaintiff interpreted this as a threat of violence, as did a

16              Twitter user who replied, @Kristennetten. See

17              https://twitter.com/CleanRevelry/status/1182113766814568449.

18          d) On November 1, 2019 at 10:55 A.M., Twitter user @romn8tr wrote,

19              “@AaronGreenspan you’re a piece of shit”. See

20              https://twitter.com/romn8tr/status/1190326394242252800.

21          e) On November 3, 2019 at 1:54 P.M., Twitter user @NotAGhost10 wrote, “Are you

22              interested in starting a ‘legal’ charity and use the funds to run a“completely [sic]

23              legitimate” Disinformation and Fact Distortion campaign? Then look no further than

24

     COMPLAINT                                        28
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 29 of 63




 1               this article by a human shaped pile of garbage, Aaron Greenspan $tslaq”. See

 2               https://twitter.com/NotAGhost10/status/1191111358798057474. This account’s

 3               “ghost” reference refers to Defendant Qazi.

 4           f) On April 4, 2020 at 7:52 A.M., Twitter user @enn_nafnlaus wrote, “Plainsite? The

 5               fake charity of Tesla short seller Aaron Greenspan? The guy who claims to have

 6               invented Facebook? And who selectively requests and selectively publishes only

 7               things he things will hurt Tesla (e.g. that he can profit from)?” See

 8               https://twitter.com/enn_nafnlaus/status/1246450694749552640.

 9           g) On May 17, 2020 at 8:30 A.M., Twitter user @ElectroCar wrote, “Wow never

10               realized @AaronGreenspan and @PlainSite accused Omar of being a pedo after

11               Omar exposed tax fraud.” See

12               https://twitter.com/ElectroCar/status/1262042756853235714.

13           h) On May 17, 2020 at 9:13 A.M., Twitter user @BarkMSmeagol wrote, “Yep. He

14               belongs in an asylum”. See

15               https://twitter.com/BarkMSmeagol/status/1262053620826005505.

16                    The Tesla Cult Fractures, with Omar Qazi Scapegoating Plaintiff

17           119.    On April 29, 2020, Defendant Musk erupted into an angry tirade on Defendant

18   Tesla’s Q1 2020 earnings call, calling local public health officials “fascist.” At one point,

19   Defendant Musk was oddly disconnected from his own earnings call along with all of the other

20   active call participants.

21           120.    On May 9, 2020, Defendant Musk ignited further controversy by threatening to

22   sue Alameda County over its implementation of the multi-county Shelter-In-Place Order

23   concerning COVID-19, which curtailed Tesla’s ability to manufacture cars at its Fremont,

24

     COMPLAINT                                        29
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 30 of 63




 1   California factory. Tesla did, in fact, sue Alameda County that same day, using a complaint that

 2   had been in progress for at least two days before Defendant Musk made his threat public. See

 3   Tesla Incorporated v. County of Alameda, California Northern District Court Case No. 3:20-cv-

 4   03186-TSH.

 5          121.    Defendant Musk further instructed Tesla employees to violate the Shelter-In-

 6   Place Order and return to work, or risk losing unemployment benefits.

 7          122.    While Defendant Musk claimed he would be present on the assembly line, willing

 8   to risk arrest, he presented no evidence that he actually ever was on the assembly line. Flight

 9   records indicate that he was not even in Alameda County for the majority of the day on Monday,

10   May 11, 2020, with his private jet reportedly arriving in San Jose, California shortly after 5:00

11   P.M. On May 12, 2020 at 9:11 P.M., Defendant Musk posted an image of an ice cream sundae

12   he had copied from another person’s Instagram account, and proceeded to actively imply that he

13   had taken the picture while eating out (in contravention of the Shelter-In-Place Order) at a Buca

14   Di Beppo restaurant in the Bay Area, which he had not.

15          123.    Many long-time supporters of Defendants Tesla and Musk were understandably

16   appalled by Musk’s erratic behavior and disregard for human life. On May 12, 2020, popular

17   electric vehicle blog Electrek editor Frederic Lambert wrote an editorial entitled, “Tesla

18   superfandom becomes toxic, negative for electric revolution [op-ed].” See

19   https://electrek.co/2020/05/12/tesla-super-fandom-becomes-toxic-negative-electric-revolution-

20   op-ed/. The editorial was critical of Defendants Tesla and Musk, as well as a Twitter account

21   called “Third Row Tesla” with the handle @thirdrowtesla, for a podcast of the same name led by

22   Defendant Musk’s most ardent cult followers, including Defendant Qazi.

23

24

     COMPLAINT                                        30
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 31 of 63




 1          124.    Signaling the vital importance of Defendant Qazi’s work harassing Tesla’s critics,

 2   Defendant Musk appeared on video with Defendant Qazi in a 3.5-hour-long Third Row Tesla

 3   podcast filmed at one of Defendant Musk’s homes on February 9, 2020. See

 4   https://www.youtube.com/watch?v=J9oEc0wCQDE.

 5          125.    Although it was at first unclear who had authored the Twitter posts that Mr.

 6   Lambert took issue with, as Third Row Tesla contributors refused to admit anything about who

 7   used the account, Defendant Qazi ultimately admitted authorship, thereby also admitting that he

 8   had deliberately contravened Twitter’s lifetime ban. Due to the controversy, three of the six

 9   Third Row Tesla members publicly announced that they were severing ties.

10          126.    The fallout from the rift between Electrek and Third Row Tesla, both of which

11   had served as nominally independent cheerleaders for Defendant Tesla, led to Defendant Qazi to

12   authoring a 17,600-word screed on his website hosted by Defendant Smick Enterprises, Inc.,

13   published on May 17, 2020 (the “Qazi Screed”). Entitled, “Response to Frederic,” it invoked

14   Plaintiff’s name at least 47 times over dozens of pages, even though Plaintiff had nothing to do

15   with Defendant Musk’s decision to place his workers’ lives at risk, nothing to do with Electrek’s

16   writing, and nothing to do with Frederic Lambert’s independent and exceptionally rare criticism

17   of Defendants Tesla and Musk.

18          127.    Virtually every statement concerning Plaintiff in the Qazi Screed was false or

19   misleading. In some cases, Defendant Qazi cropped images to deliberately mislead his readers.

20   In other cases, Defendant Qazi linked events that were chronologically impossible. Defendant

21   Qazi also omitted key facts and events of which he was aware, since he was responsible for

22   many of them. Generally, the unprovoked rant made good on Defendant Qazi’s October 9, 2019

23   malicious promise to “drag [Plaintiff’s] name through the mud until the day he [dies].”

24

     COMPLAINT                                       31
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 32 of 63




 1                                        CLAIMS FOR RELIEF

 2                                          COUNT I
                                           Libel Per Se
 3                    Against Defendants Omar Qazi and Smick Enterprises, Inc.

 4          128.    Plaintiff incorporates by reference the foregoing allegations.

 5          129.    From approximately January 14, 2019 through the date of his lifetime ban by and

 6   from Twitter on October 24, 2019, Defendants Qazi and Smick Enterprises, Inc. made use of the

 7   @OmarQazi Twitter account, @tesla_truth Twitter account, and numerous other fake Twitter

 8   accounts to publish constant false statements and deliberate misinformation about Plaintiff and

 9   Plaintiff’s family members.

10          130.    From approximately June 2019 through present day, Defendant Qazi made use of

11   the @thirdrowtesla Twitter account to publish constant false statements and deliberate

12   misinformation about Plaintiff.

13          131.    From October 11, 2019 through present day, Defendants Qazi and Smick

14   Enterprises, Inc. used a variety of domain names and websites including

15   http://www.plainshit.com, http://www.plainshit.org, http://www.plainsiite.org, and

16   http://www.vagfoundation.org to publish false statements and deliberate misinformation about

17   Plaintiff and Plaintiff’s family members.

18          132.    Defendant Qazi made these false statements with the hope that tarnishing

19   Plaintiff’s reputation and discrediting both Plaintiff’s work and court filings by unrelated third-

20   parties would increase the value of his Tesla stock. He was successful at achieving his aims:

21   Tesla’s stock increased in value, he was profiled in a major financial media publication, and

22   many of his followers began stating that they refused to believe anything in any court document

23   hosted on PlainSite.

24

     COMPLAINT                                        32
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 33 of 63




 1          133.    Via Twitter and the Smick Sites, Defendants Qazi and Smick Enterprises, Inc.

 2   also explicitly encouraged others to spread false statements and misinformation about Plaintiff

 3   and Plaintiff’s family members.

 4          134.    Defendant Qazi explicitly encouraged others to “harass” Plaintiff.

 5          135.    Although Defendant Qazi published falsehoods, misleading barbs and reputation-

 6   damaging insults in sufficient quantity over a period of more than one year that it is impossible

 7   to enumerate each and every one, select examples include:

 8          Date                   Public Statement by                 False / Misleading Aspects
                                   Defendant Qazi
 9          January 14, 2019       Strange how Aaron mentions          Plaintiff never said any such
                                   that he think Diego wants to        thing in any context or via any
10                                 “get in his pants”. Sounds like     medium.
                                   may be revealing some deeper
11                                 desires there
            August 8, 2019         How did Aaron Greenspan of          This statement, couched in a
12                                 Plainsite manage to qualify for     question, falsely suggests that
                                   non-profit status and avoid         Plaintiff is guilty of criminal
13                                 paying the government taxes? Is     conduct. Plaintiff pays taxes.
                                   it legal to use a non-profit to     PlainSite’s revenue is taxable
14                                 stalk and harass people?            and taxes are paid by Think
                                                                       Computer Corporation, which
15                                                                     is a for-profit corporation.
                                                                       Think Computer Foundation
16                                                                     does not “stalk and harass
                                                                       people.”
17          August 23, 2019        It took a lot of hard work to       This statement, posted from
                                   break every single one of these     the fake @PlainShite account
18                                 rules with our fraudulent           with the actual PlainSite logo,
                                   charity, but we pulled it off       states that Plaintiff’s work is a
19                                                                     “fraudulent charity”
            September 24, 2019     Rule breaker / law breaker          This statement again falsely
20                                 [Image containing Aaron             suggests that Plaintiff is guilty
                                   Greenspan’s name and                of criminal conduct.
21                                 photograph]
            September 27, 2019     I didn’t worry when Aaron           This statement alludes to a
22                                 Greenspan said Elon paid me to      statement Plaintiff never made.
                                   kill him because it wasn’t true
23          September 28, 2019     he did, it’s fraudulently           This statement, in a Twitter
                                   registered as a non-profit          thread explicitly mentioning
24

     COMPLAINT                                       33
           Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 34 of 63




 1                            charity                              “Greenspan,” falsely accuses
                                                                   Plaintiff of fraud
 2       September 30, 2019   Shorts have been using Aaron         This statement again explicitly
                              Greenspan’s fraudulent “Think        mentions Plaintiff and accuses
 3                            Foundation” to pool their            him of fraud.
                              money and go after Tesla – and
 4                            they can deduct donations from
                              their income tax!!!
 5       September 30, 2019   To conclude, is anyone               This statement again explicitly
                              surprised Aaron Greenspan is a       mentions Plaintiff and accuses
 6                            complete fraud? Every $tslaq I       him of fraud, and by referring
                              have looked into has committed       to short sellers including
 7                            serious crimes.                      Plaintiff, “serious crimes.”
                                                                   This statement also falsely
 8                            Aaron, know you have anger           states that Plaintiff suffers
                              issues and like to “do               from a medical condition.
 9                            something” when you’re mad           Plaintiff has never been
                              but retaliating against me for       diagnosed with “anger issues”
10                            reporting your fraud will make       or any similar medical
                              it worse                             condition.
11       October 9, 2019      When his reputation is               This statement is the second
                              destroyed, he’ll have only           part of the thread that begins
12                            himself to blame                     “All Aaron Greenspan had to
                                                                   do was shut up…” It again
13                            I don’t have to make up any          falsely states that Plaintiff has
                              bullshit conspiracy theories         committed “serious crimes” by
14                            about him. The facts of his life     publishing court documents
                              are so embarrassing it says it all   and public domain materials,
15                                                                 many of which cast doubt on
                              he is committing serious crimes      Defendant Qazi’s investment
16                            in “plain sight” on “plainsite”      thesis.
         October 9, 2019      It’s not libel if it’s true. You     This post explicitly mentions
17                            didn’t invent Facebook. You’ve       Plaintiff and falsely attributes
                              never accomplished anything in       “crimes” to him.
18                            your life.
19                            There are plain facts.
20                            You just create negativity and
                              feed off other people. And I can
21                            prove your crimes in court.
                              [Image containing Aaron
22                            Greenspan’s name and
                              photograph]
23       October 9, 2019      How will Aaron Greenspan, a          This post explicitly mentions
                              criminal guilty of felony tax        Plaintiff and states that he is a
24

     COMPLAINT                                  34
           Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 35 of 63




 1                          fraud with no lawyer, do in         “criminal guilty of felony tax
                            court against two guys with a       fraud,” which is false.
 2                          lot more money than him?
         October 9, 2019    Periodic reminder that Aaron        This post explicitly mentions
 3                          Greenspan, who claims he            Plaintiff, accuses him of
                            invented Facebook (he didn’t),      “running a fake charity,”
 4                          is running a fake charity that      which is a crime, and
                            Tesla short sellers use to          “illegally” pooling funds. The
 5                          illegally pool funds for            IRS audited Think Computer
                            propaganda efforts.                 Foundation and issued a Letter
 6                                                              5177 on March 4, 2020
                            Please report his fake charity to   indicating that there were no
 7                          the IRS. he is committing tax       issues found.
                            fraud.
 8       October 9, 2019    No, likely just his learning        This post was in a thread
                            disability due to aspergers         explicitly referring to Plaintiff
 9                                                              by name. Plaintiff has never
                                                                been diagnosed with Asperger
10                                                              syndrome or a learning
                                                                disability.
11       October 11, 2019   yeah he’s this clown who thinks     This post was in a thread
                            he invented facebook and            explicitly referring to Plaintiff
12                          comited felony tax fraud            by name. It repeats the prior
                                                                false allegations of “felony tax
13                                                              fraud.”
         October 12, 2019   i’m not severely disabled! you      This post was from the fake
14                          are lucky you only suffer from      account Defendant Qazi
                            aspergers!!!                        created in Plaintiff’s brother’s
15                                                              name, in reply to an actual post
                                                                by Plaintiff. Plaintiff has
16                                                              never been diagnosed with
                                                                Asperger syndrome.
17                                                              Plaintiff’s brother is severely
                                                                disabled.
18       October 14, 2019   Am surprised this organizations     This post appeared in a thread
                            gets a tax exemption. Owner         specifically mentioning
19                          previously stole DoD                Plaintiff. It falsely accuses
                            documents                           Plaintiff of stealing
20                                                              Department of Defense
                                                                documents.
21       October 15, 2019   to the police: if I am found dead   This post, which explicitly
                            in mysterious circumstances, it     mentions Plaintiff, suggests
22                          was almost certainly aaron          that Plaintiff is a murderer.
                            greenspan
23
                            he killed me for saying he
24

     COMPLAINT                                35
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 36 of 63




 1                                   didn’t invent facebook

 2                                   (he didn’t)
            October 19, 2019         Tesla short sellers: donate to us   This post was issued by the
 3                                                                       fake @PlainShite account,
                                     It’s tax deductible because we      where Plaintiff’s name
 4                                   are running a fraudulent non-       appeared in the account
                                     profit.                             summary. It repeats the false
 5                                                                       “fraudulent non-profit”
                                     we promise to use the money to      allegation.
 6                                   try and harm Tesla. that’s why
                                     so many short sellers donate to
 7                                   us
            May 17, 2020             As time went on, Greenspan          This portion of the Qazi Screed
 8                                   became more and more                reiterates his false allegations
                                     enraged, and also became            against Plaintiff of tax-related
 9                                   worried about my allegations of     crimes.
                                     his tax fraud and misconduct
10          May 17, 2020             After that, I started tweeting      This portion of the Qazi Screed
                                     more about Greenspan’s              falsely alleges that Plaintiff
11                                   attempts to harass, stalk and       committed crimes of
                                     smear Tesla owners like me.         harassment and stalking.
12

13          136.    Defendant Qazi willingly, intentionally and maliciously republished a libelous
14   statement concerning Plaintiff contained in an e-mail sent by Defendant Musk.
15          137.    Defendant Qazi’s false statements were made with actual malice because Qazi
16   knew the statements were false and made the statements with reckless disregard for whether the
17   statements were false or not.
18          138.    Many if not most of Defendant Qazi’s aspersions concerning Plaintiff were made
19   as conclusory statements of fact. Think Computer Foundation’s status with the IRS is easily
20   verifiable on the IRS website. Think Computer Foundation also offers comprehensive
21   disclosures about its limited involvement with PlainSite on the PlainSite website, which
22   Defendant Qazi willfully ignored.
23

24

     COMPLAINT                                         36
               Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 37 of 63




 1                                              COUNT II
                                               Libel Per Se
 2                                Against Defendants Elon Musk and Tesla

 3           139.    Plaintiff incorporates by reference the foregoing allegations.

 4           140.    In the initial SEC Consent Decree, Defendant Musk agreed to “comply with all

 5   mandatory procedures implemented by Tesla, Inc. [] regarding (i) the oversight of

 6   communications relating to the Company made in any format…” Musk acts on Tesla’s behalf.

 7           141.    Plaintiff has never suffered from any psychiatric illness, nor has Plaintiff ever

 8   been diagnosed with any mental disorder.

 9           142.    On October 9, 2019 at 3:48 P.M., Defendant Musk authored and sent an e-mail on

10   behalf of himself and Defendant Tesla to numerous parties including Defendant Qazi, who

11   Defendant Musk knew or should have known would immediately republish his message

12   publicly, describing Plaintiff as belonging in a “psych ward,” falsely suggesting as a statement of

13   fact that Plaintiff suffered from a psychiatric illness or disease.

14           143.    On October 12, 2019 at 1:18 P.M., in the context of a Twitter thread started by

15   Defendant Qazi, Defendant Musk baselessly referred to Plaintiff as an “online bully” running a

16   “fake charity,” and included the Twitter handle of the owner of the Los Angeles Times, Dr.

17   Patrick Soon-Shiong, in the conversation, such that Dr. Soon-Shiong would receive an alert on

18   his mobile device(s) about the conversation.

19           144.    The post was clearly of and concerning Plaintiff. Any average Twitter user

20   curious about the “online bully” or “fake charity” mentioned by Defendant Musk would have

21   seen the article explicitly casting “Aaron Greenspan” and “Think Computer Foundation” in a

22   false light at the top of the short thread.

23

24

     COMPLAINT                                         37
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 38 of 63




 1          145.    On or around October 23, 2019 at 7:51 A.M., in reply to an e-mail from

 2   Defendant Qazi, Defendant Musk sent an e-mail to Twitter CEO Jack Dorsey, as well as

 3   Defendant Qazi among other recipients. The message, which was likely intended to assist

 4   Defendant Qazi with restoring his then-suspended Twitter account—a matter so important to

 5   Defendant Tesla as to necessitate its CEO’s involvement—stated as follows:

 6          “Jack, what Omar is saying is accurate to the best of my knowledge. There has been an
            orchestrated attempt to drive down Tesla stock through social media, particularly Twitter.
 7          This always increases around our earnings call, which is this afternoon.

 8          Aaron Greenspan in particular has major issues. He’s the same nut but [sic] that claimed
            he was the founder of Facebook and sued Zuckerberg, among many other things.
 9
            Never seen anything like it.”
10
            146.    In the e-mail, Defendant Musk referred to Plaintiff explicitly by name as a “nut”
11
     who suffered from “major issues,” once again falsely suggesting as a statement of fact that
12
     Plaintiff suffered from a psychiatric illness or disease.
13
            147.    Defendant Musk’s false statements were intentional, at least in part as the result of
14
     Plaintiff’s work to expose his fraudulent conduct.
15
            148.    Defendant Musk’s false statements were made with actual malice because Musk
16
     knew the statements were false and made the statements with reckless disregard for whether the
17
     statements were false or not.
18
            149.    Defendant Musk’s aspersions concerning Plaintiff were made as conclusory
19
     statements of fact. For example, Plaintiff’s Twitter history is searchable and is devoid of
20
     bullying. In addition, Think Computer Foundation’s status with the IRS is easily verifiable on
21
     the IRS website. Think Computer Foundation also offers comprehensive disclosures about its
22
     limited involvement with PlainSite on the PlainSite website, which Defendant Musk ignored.
23

24

     COMPLAINT                                         38
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 39 of 63




 1                                              COUNT III
                                Intentional Infliction of Emotional Distress
 2                                    Against Defendant Omar Qazi

 3          150.    Plaintiff incorporates by reference the foregoing allegations.

 4          151.    Defendant Omar Qazi’s conduct—starting with his January 2019 harassing prank

 5   call to Plaintiff impersonating “the phone company,” to his impersonation of both Plaintiff’s

 6   father and his disabled brother, to his communications with Plaintiff’s actual disabled brother via

 7   Facebook, to his unjustified and totally baseless shaming of Plaintiff’s entire family on multiple

 8   websites and social media accounts set up by Defendant Smick Enterprises, Inc. explicitly for

 9   that purpose, to his baseless accusation that Plaintiff was linked to “sexual assault,” to his

10   suggestion that Plaintiff might commit murder, to his use of hidden expletives directed at

11   Plaintiff in HTML source code comments, to his deliberate interference with ongoing restraining

12   order proceedings involving a violent criminal, to his transmitting and/or causing to be

13   transmitted false allegations concerning Plaintiff’s supposed possession of child pornography, to

14   his eager republication of outrageous and libelous statements by Defendant Musk, to his creation

15   of or encouragement of the creation of an account in Plaintiff’s name on a pornographic website,

16   to his unprovoked regurgitation of a stilted version of this history viewed by thousands of

17   individuals six months later—is so extreme as to go beyond all possible bounds of decency.

18          152.    No citizen in a civilized society should ever be expected to tolerate the kind of

19   behavior from Defendants Qazi and Smick Enterprises, Inc. as Plaintiff was forced to tolerate.

20          153.    Defendant Qazi’s conduct caused initial grave concern and distress for Plaintiff

21   insofar as Defendant Qazi was unwilling to remove false content and related links to content that

22   Plaintiff feared could lead to another violent or fatal attack against Jews at his parents’ current

23   and former synagogues.

24

     COMPLAINT                                         39
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 40 of 63




 1          154.    Defendant Qazi’s conduct caused grave concern for Plaintiff insofar as it

 2   appeared that Defendant Qazi was communicating with the restrained party in Plaintiff’s ongoing

 3   civil harassment case, who has a documented history of mental illness and a documented history

 4   of violence, and who is already the subject of criminal harassment proceedings in Massachusetts

 5   for violating the restraining order.

 6          155.    Defendant Qazi’s conduct caused further grave concern for Plaintiff insosfar as he

 7   was communicating with Plaintiff’s brother, whose severe disabilities preclude him from

 8   understanding the context for those communications, from defending himself against bad faith

 9   actors, and from understanding how to cope with unexpected life disturbances, which in turn

10   causes unneeded stress for Plaintiff’s entire family.

11          156.    Plaintiff contacted his family repeatedly to discuss the best way to handle

12   Defendant Qazi’s intrusion into their lives, but could not assure them that he could make these

13   issues stop.

14          157.    Defendant Qazi’s behavior generally increased the daily stress felt by Plaintiff

15   due to the need to constantly be on guard for false statements by Defendant Qazi and/or his

16   followers, and to determine which of thousands of statements absolutely necessitated corrective

17   responses or reports of abuse.

18          158.    Plaintiff reported Defendants Qazi and Musk to the San Francisco Police

19   Department (“SFPD”), filing two separate declarations under penalty of perjury and visiting

20   three police stations on different occasions. When the SFPD refused to act despite the at least

21   five California Penal Code violations associated with Defendant Qazi’s conduct, Plaintiff

22   contacted his City Supervisor. Ultimately, in his May 17, 2020 screed, Defendant Qazi admitted

23   that a Sergeant at SFPD placed one phone call to him, warning him to stop.

24

     COMPLAINT                                        40
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 41 of 63




 1          159.    Plaintiff lost hundreds of productive work hours carefully documenting Defendant

 2   Qazi’s actions in case pressing criminal charges or filing a civil lawsuit might ultimately be

 3   necessary. Simply by staying up later at night to monitor Defendant Qazi’s accounts for the sake

 4   of his family’s safety and reputation, Plaintiff lost sleep due to Defendant Qazi’s actions.

 5          160.    Defendant Qazi’s actions and October 9, 2019 statement that he would “drag

 6   [Plaintiff’s] name through the mud until the day he [dies]” collectively demonstrate total and

 7   complete reckless disregard for the truth.

 8                                          COUNT IV
                   Declaratory Judgment That Omar Qazi Is In Contempt Of Court
 9                                 Against Defendant Omar Qazi

10          161.    Plaintiff incorporates by reference the foregoing allegations.

11          162.    On April 4, 2018, Plaintiff filed Form CH-100 in the Superior Court of Santa

12   Clara County requesting a restraining order against Diego MasMarques, Jr. due to a credible

13   threat of violence. A series of interim Temporary Restraining Orders was granted by the court

14   over the next year and a half restraining Mr. MasMarques until August 30, 2019, when Judge

15   Carol Overton signed Form CH-130: Civil Harassment Restraining Order After Hearing. This

16   “permanent” restraining order was put in effect through 11:59 P.M. on August 30, 2021.

17          163.    Upon information and belief, on September 24, 2019, when Defendant Qazi

18   posted the screenshot image of the Twitter abuse report receipt that had led to Plaintiff’s personal

19   Twitter account being locked in error on account of mentioning Diego MasMarques, Jr.’s name,

20   the sender of that image was in fact Diego MasMarques, Jr.

21          164.    Up until that point, Diego MasMarques, Jr. had previously been active on Twitter

22   using a variety of fake accounts to disparage Plaintiff.

23

24

     COMPLAINT                                        41
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 42 of 63




 1          165.    To the extent that Defendants Qazi and Smick Enterprises, Inc. repeated false

 2   information in public about Plaintiff at the behest of Diego MasMarques, Jr., who was at all

 3   points from January 2019 onward a restrained party in the aforementioned civil harassment case,

 4   Defendants Omar Qazi and Smick Enterprises, Inc. intentionally assisted Diego MasMarques, Jr.

 5   with the violation of an active court order, which prohibited harassment of Plaintiff.

 6          166.    Plaintiff respectfully seeks a declaratory judgment proclaiming Defendant Qazi in

 7   contempt of court.

 8                                           COUNT V
                           Copyright Infringement (17 U.S.C. § 501, et seq.)
 9                    Against Defendants Omar Qazi and Smick Enterprises, Inc.

10          167.    Plaintiff incorporates by reference the foregoing allegations.

11          168.    On at least a dozen separate occasions, Defendant Qazi downloaded and/or

12   republished a copyrighted photograph of Plaintiff wearing a purple shirt (the “Purple Shirt

13   Photograph”) from the “About” page of Plaintiff’s personal website at

14   http://www.aarongreenspan.com for the express purpose of libeling, harassing and ridiculing

15   Plaintiff, well outside the bounds of fair use. Plaintiff owns the copyright to the Purple Shirt

16   Photograph.

17          169.    Plaintiff’s personal website had and has a clear copyright notice at the bottom of

18   every page.

19          170.    Defendant Qazi also obtained a photograph of Plaintiff’s father from the “About”

20   page of Plaintiff’s father’s personal website at http://www.neilgreenspan.com, for the express

21   unlawful purpose of impersonating Plaintiff’s father. Plaintiff took the photograph in question

22   and owns the copyright to that photograph.

23

24

     COMPLAINT                                        42
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 43 of 63




 1           171.   Plaintiff’s father’s website had and has a clear copyright notice at the bottom of

 2   every page.

 3           172.   Defendant Qazi first published the Purple Shirt Photograph on or around October

 4   8, 2019 on his @tesla_truth Twitter account, adjacent to various false statements and baseless

 5   accusations concerning Plaintiff as part of his ceaseless campaign of harassment and libel.

 6           173.   On October 10, 2019, Plaintiff sent a Digital Millennium Copyright Act

 7   (“DMCA”) takedown notice concerning the image to Twitter. Twitter complied with the request

 8   and the image was removed.

 9           174.   On October 10, 2019, Defendant Qazi pledged, in all capital letters, “I WILL

10   CONTEST. My full statement by 9 pacific time tomorrow! Tune in bright and early to Tesla

11   Twitter tomorrow morning for a show you won’t want to miss!”

12           175.   On October 11, 2019 at 2:17 A.M., Defendant Qazi re-posted the copyrighted

13   Purple Shirt Photograph with the caption, “he doesn’t want people to see how stupid he looks

14   even though he already put the picture online.”

15           176.   Each time Twitter removed the image in response to Plaintiff’s DMCA takedown

16   requests, Defendant Qazi reposted it either in his Twitter feed, or as an enlarged background

17   banner image at the top of his @tesla_truth account.

18           177.   In all, Plaintiff sent seven DMCA takedown notices to Twitter concerning

19   Defendant Qazi’s behavior:

20    Date                Twitter DMCA                  Infringing Omar       Copyrighted Image(s)
                          Request                       Qazi Account
21    October 10, 2019    0128820272                    @tesla_truth          Purple Shirt Photograph
      October 10, 2019    0128821585                    @greenspan_neil       Photograph of Neil
22                                                                            Greenspan
      October 11, 2019    0128859664                    @tesla_truth          FaceCash Website
23    October 11, 2019    0128861040                    @tesla_truth          Purple Shirt Photograph
      October 11, 2019    0128886103                    @tesla_truth          Purple Shirt Photograph
24

     COMPLAINT                                         43
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 44 of 63




 1                                                                             and FaceCash Website
      October 17, 2019     0129465039                  @tesla_truth            Purple Shirt Photograph
 2    October 17, 2019     0129466543                  @plainshite             PlainSite Logo

 3
            178.    Defendant Qazi did not file a DMCA counter-notice in response to any of the
 4
     above requests.
 5
            179.    On October 22, 2019, Defendant Qazi complained on his personal Twitter
 6
     account that he had received yet another Digital Millennium Copyright Act (“DMCA”)
 7
     takedown notice concerning the Purple Shirt Photograph, which had been removed by Twitter
 8
     before he reposted it again only hours later.
 9
            180.    On or around October 24, 2019, Twitter banned Defendant Qazi for life from its
10
     platform due to his repeat legal violations, including his repeated, willful infringement of
11
     Plaintiff’s copyright. The ban went into effect immediately.
12
            181.    Blocked from violating copyright law on Twitter, Defendant Qazi instead posted
13
     copyrighted material on his Smick Sites. Plaintiff’s October 15, 2019 DMCA takedown request
14
     to Amazon Web Services LLC resulted in Defendant Smick Enterprises, Inc. being terminated as
15
     a client by Amazon as well.
16
            182.    Defendant Qazi’s rapid re-posting of material he knew to be copyrighted and his
17
     October 9, 2019 statement that he would “drag [Plaintiff’s] name through the mud until the day
18
     he [dies]” collectively demonstrate that his actions were both willful and not fair use.
19
            183.    Plaintiff suffered irreparable damage to his business reputation and goodwill as a
20
     result of Defendant Qazi’s repeated infringements. Plaintiff is entitled to statutory damages
21
     pursuant to 17 U.S.C. § 504(c), which should be enhanced in accordance with 17 U.S.C. §
22
     504(c)(2) due to Defendant Qazi’s willful conduct.
23

24

     COMPLAINT                                        44
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 45 of 63




 1                                          COUNT VI
        Violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200
 2                   Against Defendants Omar Qazi and Smick Enterprises, Inc.

 3          184.    Plaintiff incorporates by reference the foregoing allegations.

 4          185.    Defendants engaged in unlawful, unfair, and fraudulent acts and practices

 5   committed pursuant to business activity, namely, the promotion of Defendant Tesla’s stock and

 6   products in order to financially profit from capital gains and/or referral commissions. Defendant

 7   Smick Enterprises, Inc. violated California Revenue and Taxation Code § 23151 by failing to

 8   ever register with the California Franchise Tax Board or Secretary of State despite doing

 9   business in California as a Delaware corporation.

10          186.    Defendant Qazi was aware of the need to register his business with the California

11   Franchise Tax Board at least as early as April 10, 2018, when he posted on the website Hacker

12   News as user “omarforgotpwd”:

13           “Remember that California minumum [sic] tax for an LLC is $800. EVERY YEAR… If
            you really do need to legally form a company to separate out finances and liability,
14          depending on what you’re doing, you might want to look at starting a Delaware C
            corporation.”
15
     This statement garnered the following reply from another user on the same day:
16
            “You do realize if you do business in CA you have to pay CA taxes, right? You’re
17          mentioning Delaware but that would be for corporations and dispute management.
            You’re not going to get away from taxes...”
18
     See https://news.ycombinator.com/item?id=16806444.
19
            187.    The aforementioned actions taken by Defendants Qazi and Smick Enterprises,
20
     Inc. also violated, at minimum, California Penal Code §§ 166(a)(4), 166(a)(7), 422.4, 653m(b),
21
     and 528.5. Specifically,
22
            a) California Penal Code § 166(a)(4) stipulates:
23
                “Except as provided in subdivisions (b), (c), and (d), a person guilty of any of the
24              following contempts of court is guilty of a misdemeanor: Willful disobedience of the

     COMPLAINT                                       45
           Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 46 of 63




 1          terms as written of any process or court order or out-of-state court order, lawfully
            issued by a court, including orders pending trial.”
 2
            Upon information and belief, Defendant Qazi knowingly assisted Diego
 3          MasMarques, Jr. with the violation of an active court order.

 4       b) California Penal Code § 166(a)(7) stipulates:

 5          “Except as provided in subdivisions (b), (c), and (d), a person guilty of any of the
            following contempts of court is guilty of a misdemeanor: The publication of a false or
 6          grossly inaccurate report of the proceedings of a court.”

 7          Defendant Qazi knowingly altered and rendered grossly inaccurate a form issued by
            the Judicial Council of California that was used in court.
 8
         c) California Penal Code § 422.4 states in part:
 9
            “Any person who publishes information describing or depicting an academic
10          researcher or his or her immediate family member, or the location or locations where
            an academic researcher or an immediate family member of an academic researcher
11          may be found, with the intent that another person imminently use the information to
            commit a crime involving violence or a threat of violence against an academic
12          researcher or his or her immediate family member, and the information is likely to
            produce the imminent commission of such a crime, is guilty of a misdemeanor,
13          punishable by imprisonment in a county jail for not more than one year, a fine of not
            more than one thousand dollars ($1,000), or by both a fine and imprisonment.”
14
            Defendant Qazi published Plaintiff’s father’s home address as part of a libelous
            diatribe intended to harm Plaintiff and his family. Plaintiff’s father is a medical
15
            researcher at an academic institution.
16       d) California Penal Code § 653m(b) states:
17          “Every person who, with intent to annoy or harass, makes repeated telephone calls or
            makes repeated contact by means of an electronic communication device, or makes
18          any combination of calls or contact, to another person is, whether or not conversation
            ensues from making the telephone call or contact by means of an electronic
19          communication device, guilty of a misdemeanor. Nothing in this subdivision shall
            apply to telephone calls or electronic contacts made in good faith or during the
20          ordinary course and scope of business.”
21          Defendant Qazi admitted to making the prank call to Plaintiff on January 15, 2019,
            which was intended to annoy and harass, aside from his other harassing conduct using
22          electronic communication devices.

23       e) California Penal Code § 528.5 states in part:

24

     COMPLAINT                                   46
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 47 of 63




 1              “Notwithstanding any other provision of law, any person who knowingly and without
                consent credibly impersonates another actual person through or on an Internet Web
 2              site or by other electronic means for purposes of harming, intimidating, threatening,
                or defrauding another person is guilty of a public offense punishable pursuant to
 3              subdivision (d).”

 4              Defendant Qazi impersonated both Dr. Neil S. Greenspan and Simon Greenspan,
                Plaintiff’s family members, as well as Plaintiff’s business.
 5
            188.    Defendants engaged in unlawful, unfair, and fraudulent acts and practices by
 6
     making widely publicized libelous statements to discredit Plaintiff’s objective research
 7
     concerning Defendants Tesla and Musk.
 8
            189.    Plaintiff’s injuries are in amounts to be determined at trial.
 9
                                              COUNT VII
10                 For Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                                  Against Defendants Musk and Tesla
11
            190.    Plaintiff incorporates by reference the foregoing allegations.
12
            191.    Plaintiff will rely, in part, upon the presumption of reliance established by the
13
     fraud-on-the-market doctrine in that:
14
                    a) defendants made public misrepresentations or failed to disclose material
15
                       facts;
16
                    b) the omissions and misrepresentations were material;
17
                    c) TSLA securities were and are traded in efficient markets;
18
                    d) TSLA shares were and are liquid and trade with moderate to heavy volume,
19
                       with an average volume of 18 million shares traded daily;
20
                    e) Defendant Tesla traded and trades on the NASDAQ, and was and is covered
21
                       by multiple analysts;
22
                    f) the misrepresentations and omissions alleged would tend to induce a
23
                       reasonable investor to misjudge the value of TSLA securities; and
24

     COMPLAINT                                        47
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 48 of 63




 1                   g) Plaintiff purchased and/or sold TSLA securities between the time the

 2                       defendants failed to disclose or misrepresented material facts and the time the

 3                       true facts were disclosed, to the extent they have been, without knowledge of

 4                       the omitted or misrepresented facts.

 5           192.    In its roughly seventeen years of existence, Defendant Tesla has never turned an

 6   annual profit. Instead, the company has subsisted on roughly $19 billion of investor capital, and

 7   it continues to require billions of dollars of outside capital to survive.

 8           193.    Defendant Tesla’s constant need for outside investor cash has created a clear

 9   incentive for Defendant Musk, as the company’s CEO, to defraud the market and silence critics

10   through any means necessary in the hope that outside investors might believe his

11   misrepresentations and continue to fund the company’s chronically unprofitable existence.

12           194.    In a dynamic that has repeated itself numerous times, on November 16, 2018,

13   Defendant Musk admitted to Axios that Defendant Tesla had been “within single-digit weeks” of

14   bankruptcy, and “[e]ssentially the company was bleeding money like crazy,” a statement that

15   remains true as of the date of this Complaint.

16           195.    The statutory safe harbor provided for forward-looking statements under certain

17   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

18   Many of the specific statements pleaded herein were not identified as “forward-looking

19   statements” when made. To the extent there were any forward-looking statements, there were no

20   meaningful cautionary statements identifying important factors that could cause actual results to

21   differ materially from those in the purportedly forward-looking statements. Alternatively, to the

22   extent that the statutory safe harbor does apply to any forward-looking statements pleaded

23   herein, Defendants are liable for those false forward-looking statements because at the time each

24

     COMPLAINT                                          48
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 49 of 63




 1   of those forward-looking statements were made, the particular speaker knew that the particular

 2   forward-looking statement was false, and/or the forward-looking statement was authorized

 3   and/or approved by an executive officer of Tesla who knew that those statements were false

 4   when made.

 5          196.    Defendant Musk signs quarterly SEC Forms 10-Q and 10-K financial statements

 6   issued by Defendant Tesla. These SEC Forms 10-Q and 10-K contain certifications pursuant to

 7   the Sarbanes–Oxley Act of 2002, stating that the financial information contained therein is

 8   accurate and discloses any material changes to Defendant Tesla’s internal control over financial

 9   reporting.

10          197.    Despite these legal safeguards, Defendants Tesla and Musk have repeatedly

11   misled investors about Tesla’s cash position in its SEC Form 10-Q and 10-K filings by:

12                  a) drawing down credit lines on or around the last day of the quarter to

13                     artificially inflate cash balances;

14                  b) failing to distinguish between cash accessible for use in the United States of

15                     America and cash restricted for use only within the People’s Republic of

16                     China, subject to strict loan agreements with the Chinese government;

17                  c) refusing to pay vendors on-time, as evidenced by numerous vendor lawsuits.

18                     See https://www.plainsite.org/tags/tesla-vendor-nonpayment/;

19                  d) stealing cash from its customers’ credit cards and/or bank accounts via its

20                     Tesla mobile app, which intentionally allows for accidental one-tap purchases

21                     of extremely expensive software add-ons, such as “Full Self Driving” for

22                     approximately $4,000. Once purchased, Tesla typically refuses to refund

23                     these large amounts, but recognizes the funds as revenue and cash on hand.

24

     COMPLAINT                                        49
           Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 50 of 63




 1                  This dynamic was described by Nassim Nicholas Taleb in a January 15, 2020

 2                  Twitter post: “The purchase was non-intentional. I unintentionally hit the buy

 3                  button while the app was in my pocket and do not know of any app that makes

 4                  you do a purchase of $4,333 with confirmation/password or something of the

 5                  sort.” See https://twitter.com/nntaleb/status/1217471369350348807.

 6                  Although Taleb, who is famous, reportedly received a refund eventually, most

 7                  less-famous Tesla customers never did. Twitter user @mpj510 described the

 8                  experience on March 9, 2020: “hi Elon! We were having a problem getting a

 9                  refund for full self drive that we didn’t authorize last 1/13/2020 and that costs

10                  $7,542.50! Kindly help us.” Twitter user @Maykou1st described her

11                  experience on April 10, 2020: “In Jan I noticed an addition in the ph app about

12                  upgrades so I looked and noticed I ‘bought’ a full self driving upgrade in

13                  8/2019 for $3k which I never did and they refused to refund.” See

14                  https://twitter.com/Maykou1st/status/1248833418827194369. At least one

15                  other similar public request was deleted as a condition of receiving a refund;

16               e) refusing to discuss the cash balance on any day but the final day of the

17                  quarter. On April 29, 2020, Morgan Stanley analyst Adam Jonas explicitly

18                  asked Tesla CFO Zachary Kirkhorn about the present-day cash balance at the

19                  time, not the cash balance as of March 31, 2020. Kirkhorn declined to answer

20                  the question; Jonas did not press him for an answer. Specifically, Kirkhorn

21                  stated, “Yeah. It’s a fair question. I don’t have any additional color to

22                  provide. So $8.1 billion in cash and cash equivalents at the end of Q1, we’re

23                  managing it very closely.” The statement that, “I don’t have any additional

24

     COMPLAINT                                    50
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 51 of 63




 1                     color” was false given that as CFO he had full access to Defendant Tesla’s

 2                     financials.

 3          198.    Defendants Tesla and Musk have repeatedly misled investors about Tesla’s sales

 4   in its SEC Form 10-Q and 10-K filings by omitting material disclosures.

 5                 a) Tesla does not report sales at all. Instead, Tesla has reported “deliveries,” an

 6                     undefined, proprietary, non-GAAP term that the market has misinterpreted as

 7                     equivalent to sales, with Defendants Tesla and Musk encouraging that

 8                     misinterpretation. “Deliveries” and sales are not the same. Defendants Musk

 9                     and Tesla refuse to specify with any degree of precision what “deliveries”

10                     actually are, whether the figures include sales to Tesla’s own subsidiaries

11                     worldwide, and whether payment of any kind is required for a “delivery” to

12                     take place. The only meaningless hint contained in Tesla’s quarterly press

13                     releases concerning delivery numbers is the statement, “we only count a car as

14                     delivered if it is transferred to the customer and all paperwork is correct,”

15                     though the customer could be a Tesla subsidiary with paperwork correctly

16                     reflecting a vehicle purchase for $0.01. This statement was contained in the

17                     press release, which only reported consolidated deliveries by model group,

18                     issued by Defendant Tesla on April 2, 2020. See https://ir.tesla.com/news-

19                     releases/news-release-details/tesla-q1-2020-vehicle-production-deliveries. In

20                     early 2020, Plaintiff repeatedly pressed Defendant Musk and the Tesla Board

21                     of Directors to define the term “delivery,” without success. See Exhibit J;

22                 b) An analysis by Plaintiff using vehicle registration data from state Departments

23                     of Motor Vehicles and international sources suggests that Defendant Tesla has

24

     COMPLAINT                                       51
           Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 52 of 63




 1                  overstated “deliveries” relative to actual vehicle registrations by roughly

 2                  100,000 total vehicles since Q3 2018. Plaintiff notified the Tesla Board of

 3                  Directors, including Defendant Musk; Tesla’s auditors at

 4                  PriceWaterhouseCoopers; the SEC; the Federal Trade Commission; and the

 5                  Public Company Accounting Oversight Board of these findings, and received

 6                  no substantive response. See Exhibit K;

 7               c) Tesla sells used and demo cars as “new.” This practice has led to litigation

 8                  from former employees and customers alike. In a 2018 lawsuit initially filed

 9                  in the Burlington County, New Jersey Superior Court, former Tesla employee

10                  Adam Williams alleged that he had been fired after reporting illegal sales

11                  practices to management, including “failing to disclose to consumers high-

12                  dollar, pre-delivery damage repairs” and “receiving vehicles designated as

13                  ‘lemons’ and, with this knowledge, reselling these vehicles without branding

14                  the titles of these vehicles or offering disclosure, rather than representing the

15                  cars as “used” or a “demo/loaner.” In Woods et al v. Tesla, Inc., Plaintiffs

16                  sued over a defective Tesla Model S with over 8,000 miles on the odometer

17                  that they had bought as a “new” vehicle because it was a demo unit;

18               d) Tesla sells cars in bulk as part of “fleet sales” to used car vendors such as

19                  Carvana and/or CarMax. CarMax spontaneously stopped selling used Tesla

20                  vehicles in or around October 2019. Former Tesla Finance LLC CEO

21                  Leopold Visser, who was also an executive associated with Defendant Tesla’s

22                  subsidiaries Tesla Insurance, Inc. and TALT Holdings LLC, left Defendant

23                  Tesla in early 2020 to work at Carvana as “Director, Special Projects.”

24

     COMPLAINT                                    52
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 53 of 63




 1                      Carvana only lists ten Tesla Model 3 vehicles on its web site, many of which

 2                      are listed at significantly inflated prices that are likely useful for inflating

 3                      Defendant Tesla’s Residual Value Guarantee (RVG) calculations that factor

 4                      into revenue and net income; and are in a locked, non-purchasable status until

 5                      December 31 of the year 9999 despite not being marked as sold, according to

 6                      Carvana’s API. For example, on May 14, 2020, Carvana vehicle ID 1430592,

 7                      a Tesla Model 3, had a “vehicleUnlockDateTime” value of “9999-12-

 8                      31T23:59:59.9999999Z” and a “lockType” value of “Purchase”.

 9          199.    Defendants Tesla and Musk has repeatedly misled investors about Tesla’s true

10   balance sheet in its SEC Form 10-Q and 10-K filings by maintaining a minimum balance of

11   approximately $1 billion for its Accounts Receivable line item since Q3 2018, when it jumped

12   from $570 million to $1.155 billion. Given Tesla’s business model, which involves cash

13   payments up-front, this unusually high balance has attracted considerable notice from prominent

14   investors such as David Einhorn, who has publicly questioned Defendant Musk about it twice

15   without ever receiving a clear answer, and from business reporters with accounting degrees and

16   experience, such as Francine McKenna. See Exhibit L.

17          200.    Defendants Tesla and Musk have repeatedly misled investors about Tesla’s gross

18   margin and net income in its SEC Form 10-Q and 10-K filings by deliberately under-booking its

19   warranty reserve for repairs to its vehicles. Instead, Defendant Tesla has engaged in a scheme to

20   record repairs as “goodwill” for years, thereby artificially inflating gross margin and net income.

21   This scheme is apparent in approximately twenty lemon lawsuits filed by Tesla customers across

22   the United States that include copies of vehicle service histories. These documents consistently

23

24

     COMPLAINT                                         53
                 Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 54 of 63




 1   note warranty repairs billed to “goodwill” that should be billed to the warranty reserve. See

 2   https://www.plainsite.org/tags/tesla-goodwill-service/.

 3          201.     Defendants Tesla and Musk have consistently artificially inflated Tesla’s stock

 4   price by:

 5                   a) placing and/or encouraging others to place trades before and after standard

 6                      market trading hours when trading volume is typically lighter, such that

 7                      unusual bid and ask prices can easily manipulate share price in preparation for

 8                      the market’s opening the following day;

 9                   b) covertly working with social media influencers, some anonymous or

10                      pseudonymous, including but not limited to Defendant Qazi; ex-CIA and ex-

11                      NSA “security” professionals at firms such as Redacted, Inc. and Nisos Group

12                      LLC; and convicted felons such as James Howard-Higgins, all to disseminate

13                      positive news stories, discredit or silence critics, and obtain “research” on

14                      whistleblowers regardless of veracity;

15                   c) working with and highly visible television personalities who regularly appear

16                      on financial media networks such as CNBC and Bloomberg Television, in

17                      order to push a false, overly rosy narrative about Tesla’s future prospects.

18                      Past narratives have included wild, as-yet-unfulfilled promises about

19                      “robotaxis,” the “Cybertruck” pickup truck, and new “gigafactories” in

20                      various locales. Media personalities Ross Gerber of Gerber Kawasaki Wealth

21                      & Investment Management, Cathie Wood of ARK Investment Management

22                      LLC, and Jim Cramer of CNBC have all contributed to this coordinated effort,

23

24

     COMPLAINT                                        54
           Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 55 of 63




 1                  often with the explicit approval and cooperation of Defendants Tesla and

 2                  Musk;

 3               d) incentivizing Wall Street sell-side analysts, such as Adam Jonas of Morgan

 4                  Stanley (referred to in the New York Times as “The Tesla Cheerleader”), to

 5                  constantly upgrade Tesla’s price target, write analysis with optimistic spin

 6                  (by, for example, using sky-high software company valuations when

 7                  convenient, instead of more appropriate automotive company valuations), and

 8                  avoid difficult questions on earnings calls, in exchange for lucrative deal fee

 9                  revenue if and when their banks are selected for underwriting;

10               e) abusing confidentiality procedures in lawsuits, arbitration proceedings,

11                  regulatory proceedings and contracts with employees to keep unlawful acts

12                  and information crucial to public safety secret;

13               f) inappropriately recognizing revenue for pre-paid features that are still being

14                  developed, such as autonomous driving features that present a public safety

15                  hazard when not adequately tested before release or “beta” release;

16               g) presenting false and misleading financial statements to the SEC and investors,

17                  such that figures from one period do not even match the same period’s figures

18                  reported as the “prior period” figures on the next financial statement;

19               h) lying to investors about potential future prospects such that there is always a

20                  supposedly transformative but ultimately delayed story to look forward to just

21                  around the corner. For example, on April 22, 2019, Defendant Musk

22                  promised that Defendant Tesla would deploy a robotaxi fleet of 1 million

23                  Tesla vehicles by the end of 2020. In his words,

24

     COMPLAINT                                    55
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 56 of 63




 1                        “I feel very confident predicting that there will be autonomous robotaxis
                          from Tesla next year — not in all jurisdictions because we won’t have
 2                        regulatory approval everywhere. From our standpoint, if you fast forward
                          a year, maybe a year and three months, but next year for sure, we’ll have
 3                        over a million robotaxis on the road.”

 4                    On April 11, 2020, Defendant Musk reiterated this lie on Twitter, claiming,

 5                    “Functionality still looking good for this year. Regulatory approval is the big

 6                    unknown.” See https://twitter.com/elonmusk/status/1249210220200550405.

 7                    By that date, it was clear that COVID-19 would make this impossible.

 8          202.   Defendants Tesla and Musk have omitted key material disclosures to investors,

 9   including:

10                 a) disclosures concerning the amount of scrap or waste materials at Tesla’s

11                    factories in Nevada and California, which have since been highlighted by

12                    whistleblowers and reportedly involve figures near or above $100 million;

13                 b) disclosures concerning routine theft and storage of raw materials, sometimes

14                    involving lithium-ion batteries left in unrefrigerated trailers in the Nevada

15                    desert—issues also highlighted by whistleblowers and reportedly involving

16                    figures near or above $37 million;

17                 c) disclosures concerning Defendant Tesla’s illegal wiretapping of its

18                    employees’ and contractors’ personal devices using IMSI catchers (also

19                    known as Stingrays), which could result in enormous legal liability for the

20                    company;

21                 d) disclosures concerning Defendants Tesla’s and Musk’s relationship with the

22                    brother and wife of deceased drug kingpin Pablo Escobar, as well as “Escobar,

23                    Inc.”;

24

     COMPLAINT                                      56
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 57 of 63




 1                 e) disclosures concerning the import of “solar glass” roof tiles from Chinese

 2                     manufacturers such as Changzhou Almaden Co. Ltd., which according to

 3                     Department of Homeland Security Customs and Border Protection trade data

 4                     has been a vendor of Defendant Tesla’s for several years;

 5                 f) disclosures concerning the actual purpose and usage of Defendant Tesla’s

 6                     Buffalo, New York factory given the company’s reliance on Chinese goods;

 7                 g) disclosures concerning dependence upon key partners such as Panasonic;

 8                 h) disclosures concerning related-party transactions, and whether certain

 9                     businesses run by former executives are or are not related parties;

10                 i) disclosures concerning Defendant Musk’s health given his key role.

11          203.   Defendants Tesla and Musk have even misled investors by using a regulated

12   earnings call to distract from other important disclosures. On October 23, 2019, Defendant

13   Musk used the Q3 2019 Tesla earnings call to bizarrely announce a subsequent announcement,

14   even though he was already on the phone with investors at that very moment. In his words,

15          “And then, one—one last item is that uh, tomorrow afternoon, um, we will be uh,
            releasing, Version 3 of the Tesla Solar Roof. That’s the integrated solar—with it—solar
16          panels integrated with the roof. Um, so that’s um—I think this is a great, a great product.
            Version 1 and 2 we were still sort of figuring things out. Version 3, I think, is finally
17          ready for, for the big time. Um, and so we’re scaling up production of the Version 3, uh
            solar tower roof at our Buffalo Gigafactory. And we—I think this product is going to be
18          incredible. But we’ll talk more about that on the official product launch, which will be
            tomorrow afternoon.”
19
     The product did not, in fact, launch the next day. Instead, Defendants Tesla and Musk moved
20
     the announcement again to the day after: Friday, October 25, 2019. This announcement did not
21
     involve any live product demonstration or even video that would have necessitated the product
22
     being ready to demonstrate.
23

24

     COMPLAINT                                      57
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 58 of 63




 1          204.    On September 24, 2019, in Delaware Chancery Court Case No. 12711-VCS,

 2   Defendants Tesla and Musk proposed and moved for a deadline of October 24, 2019 for the

 3   publication of public versions of previously sealed and confidential documents concerning the

 4   acquisition of SolarCity. The motion was quickly granted by that court.

 5          205.    Upon information and belief, the solar roof product announcement was not made

 6   on the Q3 2019 earnings call, or at its intended time on October 24, 2019, because of a delay at

 7   the Delaware Chancery Court involving the clerk’s required approval of court filings for public

 8   viewing, which took one extra day since the attorneys involved submitted the documents late in

 9   Delaware. By ultimately announcing the new solar roof product after the earnings call and on

10   October 25, 2019, Defendants Tesla and Musk hoped to minimize the press coverage devoted to

11   their fraudulent conduct when news of the SolarCity liquidity crisis cover-up finally broke on the

12   day after they had initially requested and planned for.

13          206.    For years, Defendant Tesla’s Public Relations and Investor Relations teams have

14   steadfastly refused to answer questions concerning any topics at all, whether posed by investors

15   or respected journalists.

16          207.    Defendant Musk has stood to gain massively from Tesla’s artificially inflated

17   stock price thanks to an unprecedented executive compensation package potentially worth

18   billions of dollars, based almost entirely around stock options that vest at pre-determined average

19   market capitalizations when sustained for certain periods of time. This executive compensation

20   package is already the subject of litigation in the Delaware Chancery Court in the case of

21   Tornetta v. Elon Musk, Case No. 2018-0408-JRS.

22          208.    Defendants Musk and Tesla disseminated, encouraged or approved the false

23   statements and/or material omissions specified above, which they knew or recklessly disregarded

24

     COMPLAINT                                        58
               Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 59 of 63




 1   were misleading in that they contained misrepresentations and failed to disclose material facts

 2   necessary in order to make the statements made, in light of the circumstances under which they

 3   were made, not misleading.

 4           209.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that

 5   they:

 6                  a) Employed devices, schemes, and artifices to defraud;

 7                  b) Made untrue statements of material facts or omitted to state material facts

 8                      necessary in order to make the statements made, in light of the circumstances

 9                      under which they were made, not misleading; or

10                  c) Engaged in acts, practices, and a course of business that operated as a fraud or

11                      deceit upon plaintiff and others similarly situated in connection with their

12                      purchases of TSLA securities.

13           210.   Plaintiff has suffered damages in that, by defrauding the market, Defendants Tesla

14   and Musk were able to keep the share price of Tesla common stock artificially inflated for a

15   prolonged period of time, leading to losses on Tesla put options that expired worthless but

16   otherwise would not have. Plaintiff would not have purchased Tesla put options at the prices he

17   did had been aware that the market price for Tesla stock would be artificially and falsely inflated

18   by Defendants’ false and misleading statements and/or actions.

19                                             COUNT VIII
             For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 For Market
20                                Manipulation Against All Defendants

21           211.   Plaintiff incorporates by reference the foregoing allegations.

22           212.   Defendants, individually and in concert, directly and indirectly, by the use, means

23   or instrumentalities of interstate commerce and/or of the mails, engaged in manipulative acts that

24

     COMPLAINT                                       59
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 60 of 63




 1   drove the price of TSLA shares to artificially high levels beginning on October 23, 2019, when

 2   the stock traded at already-elevated $254.68, and continuing through the present day, when it

 3   trades at $815.55 (over 220% higher), having passed $917.42 (over 260% higher) at the peak of

 4   manipulation on February 19, 2020.

 5          213.    Defendants’ market manipulation caused Plaintiff’s losses.

 6          214.    At the time of Defendants’ manipulation, Plaintiff was ignorant of Defendants’

 7   manipulative acts.

 8          215.    Defendants had actual knowledge of the material facts alleged herein, and

 9   knowingly intended to deceive Plaintiff and all investors for the purpose of manipulating the

10   price of Tesla securities.

11          216.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

12   Act and Rule 10b-5.

13                                             COUNT IX
                            For Violation of Section 20(a) of the Exchange Act
14                                      Against Defendant Musk

15          217.    Plaintiff incorporates by reference the foregoing allegations.

16          218.    Defendant Musk acted as a controlling person of Tesla within the meaning of

17   Section 20(a) of the Exchange Act. By virtue of his position and his power to control public

18   statements about Tesla, Defendant Musk had the power and ability to control the actions of Tesla

19   and its employees. By reason of such conduct, Defendant Musk is liable pursuant to Section

20   20(a) of the Exchange Act.

21          219.    As an officer and director of a publicly owned company, Defendant Musk had a

22   duty to disseminate accurate and truthful information with respect to Defendant Tesla’s financial

23

24

     COMPLAINT                                       60
              Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 61 of 63




 1   condition and results of operations, and to correct promptly any public statements issued by

 2   Tesla which had become materially false or misleading.

 3          220.    Because of his position of control and authority as a senior officer, Defendant

 4   Musk was able to, and did, control the contents of the various reports, press releases and public

 5   filings which Tesla disseminated in the marketplace concerning Tesla’s financial prospects.

 6   Defendant Musk exercised his power and authority to cause Tesla to engage in the wrongful acts

 7   complained of herein. Defendant Musk therefore, was a “controlling person” of Tesla within the

 8   meaning of Section 20(a) of the Exchange Act. In this capacity, he participated in the unlawful

 9   conduct alleged which artificially inflated the market price of TSLA securities.

10                                              COUNT X
                                           For Injunctive Relief
11                                        Against All Defendants

12          221.    Plaintiff incorporates by reference the foregoing allegations.

13          222.    Plaintiff respectfully requests an injunction requiring all Defendants to cease and

14   desist making and/or publishing further libelous statements concerning Plaintiff or Plaintiff’s

15   family via any published medium, written or oral, and requiring the immediate cessation of the

16   operation of the Smick Sites and/or transfer of the Smick Sites to Plaintiff.

17                                       PRAYER FOR RELIEF

18          WHEREFORE, Plaintiff prays for judgment as follows:

19          A. A declaratory judgment holding Defendant Qazi in contempt of court;

20          B. A permanent injunction enjoining all Defendants from making further libelous

21              statements concerning Plaintiff or Plaintiff’s family via any published medium,

22              written or oral, and requiring the immediate cessation of the operation of the Smick

23              Sites and/or transfer of the Smick Sites to Plaintiff;

24

     COMPLAINT                                        61
             Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 62 of 63




 1         C. Recovery from all Defendants of damages, including pre-judgment interest Plaintiff

 2             sustained and will sustain, and any income, gains, profits, and advantages obtained by

 3             Defendants as a result of their unlawful, unfair, fraudulent and deceptive acts alleged

 4             hereinabove, in an amount which cannot yet be fully ascertained, but which shall be

 5             assessed at the time of trial;

 6         D. Statutory damages, enhanced to a sum of not more than $150,000 per work infringed,

 7             for Defendant Qazi’s willful infringement of copyrights pursuant to 17 U.S.C. §

 8             504(c).

 9         E. Punitive damages stemming from Defendants’ ongoing and willful disregard for

10             various state and federal laws;

11         F. Judgment against Defendants on all counts of the Complaint;

12         G. Plaintiff’s reasonable costs and expenses of this action, including any attorneys’ fees

13             and costs, in accordance with 42 U.S.C. § 1988 and other applicable law;

14         H. Such equitable/injunctive or other relief as the Court may deem just and proper.

15                                              JURY DEMAND

16         Plaintiff demands a trial by jury for all issues so triable.

17

18   Dated: May 20, 2020

19

20
                                           Aaron Greenspan
21                                         956 Carolina Street
                                           San Francisco, CA 94107-3337
22                                         Phone: +1 415 670 9350
                                           Fax: +1 415 373 3959
23                                         E-Mail: aaron.greenspan@plainsite.org

24

     COMPLAINT                                        62
         Case 3:20-cv-03426-JSC Document 1 Filed 05/20/20 Page 63 of 63




                                        CERTIFICATION

I, Aaron Greenspan, hereby certify as follows:

1.     I have reviewed a complaint filed against Omar Qazi, Smick Enterprises, Inc., Elon Musk

       and Tesla, Inc. (“Tesla”) alleging violations of the federal securities laws, and generally

       adopt its allegations without waiving the right to alter the allegations in a consolidated

       and/or amended complaint;

2.     I did not transact in the securities of Tesla at the direction of counsel or in order to

       participate in any private action under the federal securities laws;

3.     My transactions in Tesla securities are reflected in Exhibit M, attached hereto;

4.     I have not sought to serve as a lead plaintiff in any class action filed under the federal

       securities laws during the last three years;



I declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct this 20th day of May, 2020.




                                                       Aaron Greenspan
